


EXHIBIT 10.1

--------------------------------------------------------------------------------





PURCHASE AGREEMENT
BY AND AMONG
STUART WEITZMAN TOPCO LLC,
STUART WEITZMAN INTERMEDIATE LLC,
AND
COACH, INC.
JANUARY 5, 2015



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
ARTICLE I DEFINITIONS
1
1.1
Definitions
1
ARTICLE II PURCHASE AND SALE
12
2.1
Purchase and Sale of the Purchased Interests
12
2.2
Purchase Price
12
2.3
Closing Payment Statement
13
2.4
Payment
14
2.5
Closing
14
2.6
Purchase Price Adjustments
14
2.7
Earnout Payment
17
2.8
Withholding Taxes
20
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
20
3.1
Formation and Qualification
20
3.2
Authorization; Enforceability.
20
3.3
No Defaults or Conflicts
21
3.4
Financial Statements
21
3.5
Undisclosed Liabilities
21
3.6
Absence of Certain Changes or Events
22
3.7
Capitalization; Subsidiaries
22
3.8
No Consents
23
3.9
Permits
23
3.1
Litigation
23
3.11
Contracts
24
3.12
Tangible Personal Property; Real Property
26
3.13
Intellectual Property
27
3.14
Environmental Compliance
29
3.15
Taxes
29
3.16
Employee Benefits
31
3.17
Employment Matters
32
3.18
No Other Broker
33
3.19
Compliance with Laws
33
3.2
Insurance
33
3.21
Suppliers
34
3.22
Customers
34
3.23
Officers and Directors
34


i

--------------------------------------------------------------------------------




3.24
Certain Business Practices
34
3.25
No Other Representations or Warranties
34
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
34
4.1
Formation and Qualification
34
4.2
Authorization; Enforceability
35
4.3
No Defaults of Conflicts
35
4.4
No Consents
35
4.5
Litigation
35
4.6
Ownership of Purchased Interests
35
4.7
Brokerage
36
4.8
No Other Representations or Warranties
36
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
36
5.1
Formation and Qualification
36
5.2
Authorization; Enforceability
36
5.3
No Defaults or Conflicts
36
5.4
No Consents
37
5.5
Litigation
37
5.6
Investment Purpose
37
5.7
Sufficient Funds
37
5.8
Purchaser's Examination
37
5.9
Brokerage
38
5.1
Solvency
38
5.11
No Other Representations and Warranties
38
ARTICLE VI PRE-CLOSING COVENANTS
39
6.1
Conduct of Business
39
6.2
Access to Information; Confidentiality
43
6.3
Filings and Authorizations
44
6.4
Satisfaction of Conditions
46
6.5
Exclusive Dealing
47
6.6
Distribution of Cash
47
6.7
Intercompany Arrangements
47
6.8
No Financing Condition
48
6.9
Outstanding Letters of Credit
48
6.1
Consents
48
6.11
Notification
49
ARTICLE VII COVENANTS OF PURCHASER, SELLER AND THE COMPANY
49
7.1
Post Closing Cooperation
49
7.2
Indemnification and Insurance
50
7.3
Personnel Matters
51


ii

--------------------------------------------------------------------------------




7.4
WARN Act Notice
52
7.5
Preparation of Tax Returns
52
7.6
No Section 338 Election
54
7.7
Transfer Taxes
54
7.8
Prior Tax Agreements
54
7.9
Guarantees and Other Credit Support
54
7.1
Resignations of Officers and Directors
55
7.11
Section 280G
55
7.12
Further Assurances
56
7.13
Termination of Advisory Agreement
56
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
56
8.1
Representations and Warranties
56
8.2
Performance
57
8.3
No Material Adverse Effect
57
8.4
Certificates
57
8.5
Competition Filing; Legal Prohibition
57
8.6
Certificate of Formation and Good Standing Certificate
57
8.7
Payoff Letters
57
8.8
Resignations
57
8.9
FIRPTA Certificate
57
8.1
Escrow Agreement
57
8.11
Transition Services Agreement
58
8.12
2014 Company Income Tax Returns
58
8.13
Advisory Agreement Termination
58
ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY AND SELLER
58
9.1
Representations and Warranties
58
9.2
Performance
58
9.3
Certificate
58
9.4
Competition Filing; Legal Prohibition
58
9.5
Governing Document and Good Standing Certificate
59
9.6
Escrow Agreement
59
ARTICLE X NO SURVIVAL; WAIVER
59
10.1
No Survival
59
10.2
Waiver
59
10.3
Other Matters
60
ARTICLE XI TERMINATION OF AGREEMENT
60
11.1
Termination
60
11.2
Survival After Termination
62


iii

--------------------------------------------------------------------------------




ARTICLE XII MISCELLANEOUS
63
12.1
Press Releases and Communications
63
12.2
Expenses
63
12.3
Governing Law; Jurisdiction; Waiver of Jury Trial
64
12.4
Binding Effect; Assignment; Third Party Beneficiaries
64
12.5
Amendment and Waiver
65
12.6
Interpretation
65
12.7
No Strict Construction
65
12.8
Counterparts
65
12.9
Complete Agreement
65
12.1
Severability
65
12.11
Notices
66
12.12
Specific Performance
67
12.13
Disclosure Schedule
67
12.14
Legal Representation; Related Matters
68


iv

--------------------------------------------------------------------------------




LIST OF SCHEDULES AND EXHIBITS
Schedule 1.1
Material Adverse Effect
Schedule 1.2
Permitted Liens
Schedule 3.1
Subsidiaries --- Jurisdictions of Organization
Schedule 3.3
Defaults or Conflicts
Schedule 3.4
Financial Statements; Loans
Schedule 3.6(b)
Absence of Certain Changes or Events
Schedule 3.7
Capitalization; Subsidiaries
Schedule 3.9
Permits
Schedule 3.10
Litigation
Schedule 3.11
Material Contracts
Schedule 3.12(b)
Leased Real Property
Schedule 3.13
Intellectual Property
Schedule 3.14
Environmental Compliance
Schedule 3.15
Taxes
Schedule 3.16
Employee Benefits
Schedule 3.17
Employment Matters
Schedule 3.18
Brokers
Schedule 3.20
Insurance
Schedule 3.21
Suppliers
Schedule 3.22
Customers
Schedule 3.23
Officers and Directors
Schedule 6.1
Conduct of the Business
Schedule 6.1(n)
Capital Expenditures Budget Plan
Schedule 6.7
Intercompany Arrangements
Schedule 6.9
Pre-Closing Letters of Credit
Schedule 6.10
Consents
Schedule 7.9
Support Obligations
Schedule 7.10
Resignations of Certain Officers and Directors
 
 
Exhibit A
Sample Calculation of Net Working Capital
Exhibit B
Company's Accounting Practices and Procedures
Exhibit 7.5(b)
 Allocation

        

v

--------------------------------------------------------------------------------




PURCHASE AGREEMENT
THIS PURCHASE AGREEMENT (this "Agreement") is dated as of January 5, 2015, by
and among Stuart Weitzman Topco LLC, a Delaware limited liability company
("Seller"), Stuart Weitzman Intermediate LLC, a Delaware limited liability
company (the "Company"), and Coach, Inc., a Maryland corporation ("Purchaser").
Except as otherwise indicated herein, capitalized terms used herein are defined
in Article I hereof.
WHEREAS, the Company and its Subsidiaries are in the business of designing,
wholesaling and retailing luxury women's footwear and accessories (the
"Business").
WHEREAS, subject to the terms and conditions set forth herein, Seller desires to
sell, and Purchaser desires to purchase, all of the issued and outstanding
membership interests of the Company (the "Purchased Interests").
WHEREAS, simultaneously herewith, Purchaser has entered into employment
agreements with Stuart Weitzman and Wayne Kulkin, to become effective at and be
assigned to Stuart Weitzman, LLC at Closing.
WHEREAS, simultaneously herewith, Stuart Weitzman Acquisition Co., LLC, a
Subsidiary of the Company, and certain Affiliates of Seller have entered into a
two separate amended and restated transition services agreements (collectively,
the "Transition Services Agreement").
NOW, THEREFORE, in consideration of the premises, representations and warranties
and mutual covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
1.1    Definitions.
The following terms, whenever used herein, shall have the following meanings for
all purposes of this Agreement (such definitions to be equally applicable to
both the singular, plural, masculine, feminine and neuter forms of the terms
herein defined):
"2014 Company Income Tax Returns" has the meaning set forth in Section 7.5(b)
hereto.
"2015 Earnout Period" means the 12-month period ending December 31, 2015.
"2016 Earnout Period" means the 12-month period ending December 31, 2016.
"2017 Earnout Period" means the 12-month period ending December 31, 2017.
"Accounting Arbitrator" has the meaning set forth in Section 2.6(a) hereto.



--------------------------------------------------------------------------------




"Advisory Agreement" has the meaning set forth in Section 7.13 hereto.
"Affiliate" of any particular Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such first particular Person; it being understood and
agreed, for the avoidance of doubt, that from and after the Closing, none of the
Company and/or any of its Subsidiaries shall be deemed to be an Affiliate of
Seller or any of its Affiliates.
"Aggregate Purchase Price" has the meaning set forth in Section 2.2 hereto.
"Agreement" has the meaning set forth in the preamble hereto.
"Benefit Plan" means each employee benefit plan (as defined in Section 3(3) of
ERISA) and each bonus, stock, stock option or other equity-based compensation
arrangement or plan, incentive, deferred compensation, retirement or
supplemental retirement, group severance, employment, change-in-control,
collective bargaining, profit sharing, pension, vacation, cafeteria, dependent
care, medical care, employee assistance, education or tuition assistance
programs, and each insurance and other similar fringe or employee benefit plan,
program or arrangement, in each case, sponsored, maintained or contributed to,
or required to be maintained or contributed to, by the Company or any of its
Subsidiaries for the benefit of any director, officer or employee of the Company
or any of its Subsidiaries or any former director, officer or employee of the
Company or any of its Subsidiaries.
"Business" has the meaning set forth in the recitals hereto.
"Business Day" means any day, other than a Saturday or a Sunday, on which
commercial banks are not required or authorized to close in New York, New York.
"Carveout Purchase Agreement" has the meaning set forth in Section 7.5(a)
hereto.
"Carveout Sale" has the meaning given it in the Carveout Purchase Agreement.
"Cash" means all cash and cash equivalents (including deposits in transit,
marketable securities and short-term investments but less outstanding checks
payable), determined in accordance with GAAP consistently applied with the
December 31, 2013 audited financial statements included in the Financial
Statements. For the avoidance of doubt (and notwithstanding anything herein to
the contrary), Cash shall include credit card receivables.
"Closing" means the closing of the purchase and sale of the Purchased Interests.
"Closing Date" means the date the Closing takes place in accordance with
Section 2.5.
"Closing Payment Statement" has the meaning set forth in Section 2.3 hereto.
"Code" means the Internal Revenue Code of 1986, as amended.

2

--------------------------------------------------------------------------------




"Company" has the meaning set forth in the preamble hereto.
"Company IT Assets" means all IT Assets used or held for use by the Company or
any of its Subsidiaries in the operation of the Business.
"Company SM Accounts" means all SM Accounts registered to, on behalf of, or for
the benefit of the Company or any of its Subsidiaries.
"Company Transaction Expenses" means (without duplication) all fees and expenses
incurred by the Company or any of its Subsidiaries, to the extent such fees and
expenses are on account of services provided by any third party (excluding, for
the avoidance of doubt, the internal costs of any employees, except as otherwise
provided below with respect to transaction bonuses) to the Company or any of its
Subsidiaries at or prior to the Closing and remain unpaid as of immediately
prior to the Closing, in each case, in connection with the transactions
contemplated hereby, including the fees and expenses of any financial advisor,
any law firm, any accounting firm or- any other advisor and any transaction
bonuses (including all employment, payroll or similar Taxes of the Company and
its Subsidiaries relating to the payment of such transaction bonuses), if any,
that are payable to certain employees of the Company as a result of the
consummation of the transactions contemplated hereby, in each case, arising from
agreements entered into by the Company (or one of its Subsidiaries) prior to the
Closing Date; provided that, for the avoidance of doubt, in no event shall
"Company Transaction Expenses" be deemed to include any fees and expenses owed,
paid or payable to any Person to the extent incurred at the direction of
Purchaser or any of its Affiliates or otherwise relating to Purchaser's and/or
any of its Affiliates' financing for the transactions contemplated hereby and/or
any indebtedness arranged by Purchaser and/or any of its Affiliates.
"Company's Accounting Practices and Procedures" means the accounting methods,
policies, practices, principles, bases and procedures, including classification
and estimation methodology and techniques, including in respect of the exercise
of management judgment, specifically defined on Exhibit B hereto or, to the
extent not specifically defined on Exhibit B hereto and not inconsistent with
Exhibit B hereto, used by the Company in the preparation of the December 31,
2013 audited financial statements included in the Financial Statements.
"Company Websites" means all Internet or intranet websites owned and/or operated
by or for the Company or any of its Subsidiaries, including all web pages and
content associated with such websites or the Company SM Accounts.
"Confidentiality Agreement" has the meaning set forth in Section 6.2(c) hereto.
"Contingent Worker" has the meaning set forth in Section 3.17(d) hereto.
"Continuing Employees" has the meaning set forth in Section 7.3(a) hereto.
"Costs" has the meaning set forth in Section 7.2(a) hereto.

3

--------------------------------------------------------------------------------




"D&O Insurance" has the meaning set forth in Section 7.2(b) hereto.
"Data" has the meaning set forth in Section 3.13(e) hereto.
"Designated Contacts" has the meaning set forth in Section 6.2(a) hereto.
"Disclosure Schedule" means the Disclosure Schedule delivered by the Company to
Purchaser on the date hereof.
"Dispute Notice" has the meaning set forth in Section 2.6(a) hereto.
"Disputed Amounts" has the meaning set forth in Section 2.6(a) hereto.
"Disqualified Individual" means any individual who is a “disqualified
individual” (as defined in Treasury Regulations Section 1.280G-1).
"Earnout Dispute" has the meaning set forth in Section 2.7(d) hereto.
"Earnout Dispute Notice" has the meaning set forth in Section 2.7(d) hereto.
"Earnout Dispute Period" has the meaning set forth in Section 2.7(d) hereto.
"Earnout Payment" has the meaning set forth in Section 2.7(a) hereto.
"Earnout Period" means each of the 2015 Earnout Period, the 2016 Earnout Period
and the 2017 Earnout Period.
"Earnout Statement" has the meaning set forth in Section 2.7(c) hereto.
"Earnout Targets" has the meaning set forth in Section 2.7(a) hereto.
"Environmental Claim" means any administrative, regulatory or judicial
proceeding, order or demand by or before any Governmental Authority, or written
notice of violation or liability by or from any other Person, alleging costs,
damages or liability arising out of, based on or resulting from (i) the presence
or Release of, or exposure to, any Hazardous Materials from any source or (ii)
the failure to comply with any Environmental Law or Environmental Permits.
"Environmental Laws" means any applicable laws and judgments issued, promulgated
or entered into, by or with any Governmental Authority relating to (i) pollution
or (ii) the protection of occupational health or the environment (including
ambient air, surface water, groundwater, soils, land surface or subsurface
strata), in each case as in effect on or prior to the date hereof.
"Environmental Permits" has the meaning set forth in Section 3.14(b) hereto.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

4

--------------------------------------------------------------------------------




"Escrow Account" has the meaning set forth in Section 2.6(c) hereto.
"Escrow Agent" means JPMorgan Chase Bank, N.A. or another commercial bank
mutually agreeable to Purchaser and Seller.
"Escrow Agreement" has the meaning set forth in Section 2.6(c) hereto.
"Escrow Amount" means an amount equal to $2,500,000.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Final Aggregate Purchase Price" means the final Aggregate Purchase Price as (a)
agreed by Purchaser and Seller pursuant to Section 2.6 hereof, (b) made final
pursuant to Section 2.6 hereof due to the failure of Seller to properly deliver
a Dispute Notice, or (c) made final pursuant to Section 2.6 hereof by the
Accounting Arbitrator.
"Final Determination" has the meaning set forth in Section 2.7(d) hereto.
"Financial Statements" means (i) the audited consolidated balance sheet of
Stuart Weitzman Holdings, LLC and its Subsidiaries as of December 31, 2013, and
the related consolidated statements of operations and cash flows for the year
then ended, together with the notes and schedules thereto and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of October 4,
2014, and the related consolidated statements of operations and cash flows for
the nine-month period then ended.
"Financing Documents" means, collectively, (i) that certain $35,000,000 Credit
Agreement, dated as of April 8, 2014, as the same may have been amended from
time to time, among the Company's Subsidiaries party thereto, Wells Fargo Bank,
National Association, as administrative agent and collateral agent, and each
lender from time to time party thereto, (ii) that certain $250,000,000 Term Loan
Credit Agreement, dated as of April 8, 2014, as the same may have been amended
from time to time, among the Company's Subsidiaries party thereto, Jefferies
Finance LLC, as administrative agent and collateral agent, and each lender from
time to time party thereto and (iii) that certain $85,000,000 Note Purchase
Agreement, dated as of August 29, 2014, as the same may have been amended from
time to time, among Stuart Weitzman Intermediate LLC, and each purchaser from
time to time party thereto.
"Former Jones Group Company" means, collectively, Nine West Holdings, Inc., a
Delaware corporation, Jones Holdings, LLC, a Delaware limited liability company,
Kurt Geiger Limited, a United Kingdom company, and their respective
Subsidiaries.
"GAAP" means United States generally accepted accounting principles, as in
effect as of the date hereof, utilizing, for the avoidance of doubt, the
Company's Accounting Practices and Procedures.
"GMH" has the meaning set forth in Section 12.14 hereto.

5

--------------------------------------------------------------------------------




"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administration functions of or pertaining to government,
including any government authority, agency, department, board, commission or
instrumentality of the United States, any foreign government, any state of the
United States or any political subdivision thereof, and any court, tribunal or
arbitrator(s) of competent jurisdiction.
"Hazardous Material" means (i) radioactive materials or wastes, petroleum
(including crude oil or any fraction thereof and its byproducts and
distillates), asbestos or asbestos-containing materials, urea formaldehyde foam
insulation and polychlorinated biphenyls and (ii) any other wastes, materials,
chemicals or substances prohibited, limited or regulated pursuant to any
applicable law.
"HSR Act" means the Hart‑Scott‑Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
"HSR Clearance" means such time as any waiting period (and any extensions
thereof) under the HSR Act have expired or been terminated.
"Indebtedness" means (without duplication) all obligations and indebtedness of
the Company and/or its Subsidiaries (i) for borrowed money (including the
Loans), (ii) for borrowed money evidenced by a note, bond, debenture or similar
instruments, (iii) created or arising under any capital lease (but only if
required to be capitalized in accordance with GAAP), conditional sale, earnout
or other arrangement for the deferral of purchase price of any property, (iv)
under drawn letters of credit, banker’s acceptances or similar credit
transactions, (v) under interest rate swaps, forward contracts, futures or other
hedging arrangements, (vi) for any other Person’s obligation or indebtedness of
the same type as any of the foregoing, whether as obligor, guarantor or
otherwise, and (vii) all accrued interest on any of the foregoing and all
premiums, prepayment or termination fees, expenses or breakage costs due upon
prepayment of any of the foregoing to the extent any of the foregoing will be
repaid at or prior to Closing. Notwithstanding the foregoing, “Indebtedness”
shall not include any liabilities to the extent they are taken into account in
the calculation of Net Working Capital as finally determined. Notwithstanding
the foregoing, Indebtedness of the Company and its Subsidiaries shall not
include (a) any outstanding letters of credit, surety bonds or similar
instruments to the extent not drawn upon, (b) any intercompany indebtedness
among the Company and its Subsidiaries, (c) trade payables, accrued expenses or
other current liabilities to the extent included in Net Working Capital, (d) the
Pre-Closing Letters of Credit or Support Obligations, (e) any obligations
created or arising under leases that are not required to be capitalized in
accordance with GAAP, and/or (f) any amounts to the extent included in Company
Transaction Expenses.
"Intellectual Property" means (i) any patent (including all reissues, divisions,
continuations and extensions thereof), patent application, patent right,
trademark, trademark registration, trademark application, service mark, trade
name, business name, brand name, logo, copyright, copyright registration,
design, design registration, domain name, Internet address or any

6

--------------------------------------------------------------------------------




right to any of the foregoing, (ii) any right in respect of the name or
signature of a natural person, or a natural person's portrait, picture, voice or
likeness, and (iii) any trade secrets, confidential information, inventions,
know-how, formulae, processes, procedures, research records, records of
inventions, test information, market surveys and marketing know-how.
"IRS" means the United States Internal Revenue Service or any successor entity
thereto.
"IT Assets" means software, systems, servers, computers, hardware, firmware,
middleware, networks, data communications lines, routers, hubs, switches and all
other information technology equipment.
"Knowledge" means and shall be limited to, (i) with respect to the Company, the
actual knowledge of either of Stuart A. Weitzman, Wayne Kulkin, Mario Pompeo or
Thomas Nolan, (ii) with respect to Seller, the actual knowledge of either of
Stefan Kaluzny or Peter Morrow and (iii) with respect to Purchaser, the actual
knowledge of either of its chief executive officer or chief financial officer.
"Leased Real Property" has the meaning set forth in Section 3.12(b) hereof.
"Lien" means any lien, mortgage, security interest, charge, pledge, claim,
option, deed of trust, right of first refusal or offer, transfer restriction or
encumbrance of any kind or nature.
"Loans" means the aggregate principal amount, plus accrued and unpaid interest
thereon and all prepayment penalties and other breakage costs with respect
thereto, owed by the Company or any of its Subsidiaries pursuant to the
Financing Documents.
"Material Adverse Effect" means any event, change, effect, development,
occurrence, circumstance, condition, matter or state of facts which,
individually or in the aggregate, has or would reasonably be expected to have a
material adverse effect on the business, assets, financial condition or results
of operations of the Company and its Subsidiaries, taken as a whole; provided
that for purposes of this Agreement, a Material Adverse Effect shall not include
any event, change, effect, development, occurrence, circumstance, condition,
matter or state of facts relating to or resulting from (and none of the
following shall be deemed in themselves, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be, a Material Adverse Effect): (a) changes,
effects or events affecting the industry or markets in which the Company and its
Subsidiaries operate, (b) the announcement or disclosure of the transactions
contemplated herein (including any changes, effects or events resulting from or
arising out of any of the Company's or any of its Subsidiaries' customers,
suppliers or other material business relations becoming aware of the
transactions contemplated by this Agreement), (c)  political, social or general
economic conditions (including any changes in or effects arising from or
relating to any of the foregoing), (d) changes in or the condition of financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (e) hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military

7

--------------------------------------------------------------------------------




actions, (f) changes in law or United States generally accepted accounting
principles, (g) performance of this Agreement or the consummation of the
transactions contemplated hereby or the taking of any action that has been
approved, requested or consented to by Purchaser in writing, (h) any "Act of
God", including, but not limited to, any hurricane, fire, earthquake or other
natural disaster, or any epidemic, (i) the failure in and of itself of the
Company or any Subsidiary of the Company to meet or achieve the results set
forth in any projection, estimate, forecast or plan (provided that the
underlying causes of such failure may be taken into account), (j) any effect,
event or change resulting from a breach of this Agreement by Purchaser, (k) the
failure to obtain the consent of any Person which may be necessary or desirable
to consummate the transactions contemplated hereby, (l) the identity of
Purchaser or any of its Affiliates as the acquiror of the Company (to the extent
such event, change, effect, development, occurrence, circumstance, condition,
matter or state of facts is related to the identify of Purchaser or any of its
Affiliates), and/or (m) any matter set forth in the Disclosure Schedule, except
that any event, change, effect, development, occurrence, circumstance,
condition, matter or state of facts referred to in the foregoing clauses (a),
(c), (d), (e), (f) or (h) may be taken into account in determining whether or
not there has been a Material Adverse Effect if (and to the extent (but only to
the extent)) any such event, change, effect, development, occurrence,
circumstance, condition, matter or state of facts has a materially
disproportionate adverse effect on the business, assets, financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole, in
relation to others in the industries in which the Company and its Subsidiaries
operate. Notwithstanding anything to the contrary contained in this Agreement,
the occurrence of one or more of the events set forth on Schedule 1.1 shall
constitute a Material Adverse Effect.
"Material Contracts" has the meaning set forth in Section 3.11(a) hereto.
"Net Working Capital" shall mean an amount equal to the sum of (a) the
consolidated current assets of the Company and its Subsidiaries, less (b) the
consolidated current liabilities of the Company and its Subsidiaries, each as of
the Closing Date, and in each case determined in accordance with the sample
calculation of Net Working Capital set forth on Exhibit A attached hereto and
GAAP; provided however, for purposes of this Agreement, Net Working Capital
shall not include (i) any Cash, (ii) any Indebtedness (including any Loans),
(iii) any intercompany accounts, payables or loans of any kind or nature between
or among any of the Company and/or any of its Subsidiaries (it being agreed and
understood that any accounts receivable from and any accounts payable to any
Former Jones Group Company will be included in the calculation of Net Working
Capital), (iv) any Company Transaction Expenses, (v) any liabilities or
obligations of the Company or any of its Subsidiaries in respect of undrawn
letters of credit, performance bonds, surety or similar instruments or
arrangements, including the Pre-Closing Letters of Credit, or in respect of any
uncleared checks, (vi) any fees, expenses or other liabilities of the Company or
any of its Subsidiaries relating to Purchaser's and/or any of its Affiliates'
financing for the transactions contemplated hereby and/or any indebtedness
arranged by Purchaser and/or any of its Affiliates and/or otherwise incurred at
the direction of Purchaser (or any of its Affiliates), (vii) any asset or
liability for deferred income Taxes or Transfer Taxes or for contingent Taxes or
uncertain Tax positions (including pursuant to FIN 48 or similar provision of
GAAP) and/or (viii) any obligations or liabilities of the Company and/or any of
its Subsidiaries under any of the Support Obligations.

8

--------------------------------------------------------------------------------




"Owned Intellectual Property" means all Intellectual Property owned by the
Company or one of its Subsidiaries.
"Permits" has the meaning set forth in Section 3.9 hereto.
"Permitted Liens" means (i) mechanic's, materialmen's, carrier's, workmen's,
repairmen's or other similar Liens arising or incurred in the ordinary course of
business, (ii) Liens arising under original purchase price conditional sales
contracts and equipment leases with third Persons entered into in the ordinary
course of business, purchase money Liens (other than on the tenant's interest in
connection with any Leased Real Property) and Liens of a lessor, sublessor,
licensor, sublicensor, lessee, sublessee, licensee or sublicensee arising under
lease arrangements or license arrangements, (iii) Liens arising under (including
deposits and pledges made in the ordinary course of business in compliance with)
worker's compensation, unemployment insurance and other similar social security
laws, (iv) Liens for Taxes or other governmental charges that are not yet due
and payable or that are being contested in good faith by appropriate proceedings
by the Company and/or any of its Subsidiaries and for which adequate reserves
have been established in accordance with GAAP, (v) Liens that secure the Loans
that, if outstanding as of immediately prior to the Closing, will be released by
the full payoff of such Loans, (vi) any restriction on transfer arising under
any applicable securities laws, (vii) Liens (including those set forth on
Schedule 1.2) to be terminated or released in connection with the consummation
of the transactions contemplated by this Agreement, (viii) those Liens set forth
on Schedule 1.2), (ix) Liens arising in the ordinary course of business
consistent with past practice (including customer return rights and customer
warranty claims) and not incurred in connection with the borrowing of money, (x)
defects in title, that, individually or in the aggregate, do not materially
impair, and would not reasonably be expected materially to impair, the continued
use and operation of the properties to which they relate in the conduct of the
business of the Company and its Subsidiaries as presently conducted, (xi)
easements, covenants, rights-of-way and other similar charges and encumbrances
of record, that, individually or in the aggregate, do not materially impair, and
would not reasonably be expected materially to impair, the continued use and
operation of the properties to which they relate in the conduct of the business
of the Company and its Subsidiaries as presently conducted, (xii) (A) zoning,
building and other similar restrictions, (B) Liens that have been placed by any
developer, landlord or other third Person on any property over which the Company
or any of its Subsidiaries has easement rights or any leased real property, and
subordination or similar agreements relating thereto, and (C) unrecorded and
immaterial easements, covenants, rights-of-way and other similar immaterial
charges and encumbrances, none of which Liens, in each case of this clause,
individually or in the aggregate materially impair, or would be expected to
materially impair, the continued use and operation of the properties to which
they relate in the conduct of the business of the Company and its Subsidiaries
as presently conducted and (xiii) any Purchaser Liens.
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Governmental Authority.
"Pre-Closing Letters of Credit" has the meaning set forth in Section 6.9 hereto.

9

--------------------------------------------------------------------------------




"Preliminary Earnout Payment" has the meaning set forth in Section 2.7(c)
hereto.
"Privacy Laws" has the meaning set forth in Section 3.13(e) hereto.
"Privacy Policy" has the meaning set forth in Section 3.13(e) hereto.
"Privacy Rules" has the meaning set forth in Section 3.13(e) hereto.
"Purchased Interests" has the meaning set forth in the recitals hereto.
"Purchase Price Adjustment Statement" has the meaning set forth in Section
2.6(a) hereto.
"Purchaser" has the meaning set forth in the preamble hereto.
"Purchaser Liens" means any Liens granted or created by (or at the direction of)
Purchaser or any of its Affiliates (including to any lender of Purchaser or any
of its Affiliates at or about the Closing in connection with any financing by
Purchaser or any of its Affiliates in respect of the transactions contemplated
hereby).
"Registered Intellectual Property" has the meaning set forth in Section 3.13(a)
hereto.
"Release" means any actual or threatened release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching, dumping,
pouring, emanation or migration of any Hazardous Material in, into, onto or
through the environment (including ambient air, surface water, ground water,
soils, land surface or subsurface strata) or within any building, structure,
facility or fixture.
"Revenue" means, for any Earnout Period, all net sales of the Business (whether
sold by Purchaser or any of its Affiliates (including any joint venture),
including the Company or any of its Subsidiaries), including any revenue or
income in lieu of or in substitution for net sales, such as revenue or income
derived from the license of the Intellectual Property of the Business, in each
case, as determined in accordance with GAAP (except as otherwise set forth in
this definition of “Revenue” with respect to the license of Intellectual
Property of the Business). Notwithstanding anything to the contrary contained in
this Agreement, any subsequent change in GAAP that would adversely affect
Revenue shall not be taken into account for purposes of calculating Revenue for
purposes of determining the Earnout Payment(s) pursuant to this Agreement.  
"Section 280G" means Section 280G of the Code and the regulations promulgated
thereunder.
"Section 280G Approval" has the meaning set forth in Section 7.11 hereto.

10

--------------------------------------------------------------------------------




"Section 280G Waiver" means, with respect to any individual, a written contract
waiving such individual’s right to receive any “parachute payments” (within the
meaning of Section 280G) and to accept in substitution therefor the right to
receive such payments only if approved by the interest holders in a manner that
complies with Section 280G(b)(5)(B) of the Code.
"Securities Act" has the meaning set forth in Section 5.6 hereto.
"Seller" has the meaning set forth in the preamble hereto.
"Seller Final Determination" has the meaning set forth in Section 7.5(d) hereto.
"SM Accounts" means all Facebook, Twitter, YouTube, Google+ and other social
media accounts.
"Subsidiary" shall mean with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity. For the
avoidance of doubt, no joint venture and none of: Hope Diamon, SL; Sunburst, SL;
Creaciones SW, SA; Preparaciones y Moldeados SL; or Mocaroni, SL, in any such
case, shall be deemed to be Subsidiaries of the Company or any of its
Subsidiaries.
"Support Obligations" has the meaning set forth in Section 7.9(a) hereto.
"Surviving Covenants" has the meaning set forth in Section 10.1 hereto.
"Target Working Capital" means an amount equal to $59,062,954.
"Taxes" means any and all taxes, charges, fees, levies or other assessments,
including income, gross receipts, excise, real or personal property, sales,
withholding, social security, retirement, unemployment, occupation, use, goods
and services, service use, license, value added, capital, net worth, payroll,
profits, withholding, franchise, transfer and recording taxes, fees and charges,
and any other taxes, assessment or similar charges imposed by the IRS or any
taxing authority (whether domestic or foreign including any state, county, local
or foreign government or any subdivision or taxing agency thereof (including a
United States possession)), whether computed on a separate, consolidated,
unitary, combined or any other basis; and such term shall include any

11

--------------------------------------------------------------------------------




interest whether paid or received, fines, penalties or additional amounts
attributable to, or imposed upon, or with respect to, any such taxes, charges,
fees, levies or other assessments.
"Tax Return" or "Tax Returns" shall mean all returns, declarations of estimated
Tax payments, reports, information returns and statements, including any related
or supporting information with respect to any of the foregoing, filed or
required to be filed with any taxing authority in connection with the
determination, assessment, collection or administration of any Taxes.
"Termination Date" has the meaning set forth in Section 11.1(d) hereto.
"Transfer Taxes" means all transfer taxes (excluding, for the avoidance of
doubt, taxes measured by net income), including sales, real estate transfer,
use, stock transfer, stamp, documentary, filing, recording, registration,
permit, license, authorization, administrative (including, without limitation,
notary fees), value-added and similar taxes, filing fees and similar charges,
incurred in connection with this Agreement and the transactions contemplated
hereby (and any related interest and penalties).
"Transition Services Agreement" has the meaning set forth in the recitals
hereto.
"Virus" means any virus, malware, spyware, malicious code (including the
Heartbleed Bug), trojan horse, worm, back door, trap door, time bomb, software
lock, drop dead device or other similar program, routine, instruction, device,
code, or contaminant designed or intended to delete, disable, deactivate,
interfere with, disrupt, erase, deny access to, enable any person to access
without authorization, produce modifications of, or otherwise adversely affect
the functionality or interfere with the use of, any software, data or IT Asset.
"Voting Company Debt" has the meaning set forth in Section 3.7(c) hereto.
"W&S" has the meaning set forth in Section 12.14 hereto.
"WARN Act" has the meaning set forth in Section 3.17(d) hereto.
"Willful Breach" has the meaning set forth in Section 11.2(a) hereto.
ARTICLE II
PURCHASE AND SALE


2.1    Purchase and Sale of the Purchased Interests. On the terms and subject to
the conditions contained in this Agreement, on the Closing Date, Seller shall
sell, assign, transfer and deliver to Purchaser (free and clear of all Liens,
other than any Permitted Liens described in clause (vi) of the definition of
Permitted Liens and any Purchaser Liens), and Purchaser shall purchase from
Seller, the Purchased Interests.
2.2    Purchase Price. The aggregate purchase price (the "Aggregate Purchase
Price") for the Purchased Interests shall be an amount equal to the sum of:

12

--------------------------------------------------------------------------------




(a)$530,000,000 in cash;
(b)plus, the aggregate amount of all Cash held by the Company and its
Subsidiaries as of immediately prior to the Closing;
(c)less, the amount of Indebtedness as of immediately prior to the Closing;
(d)plus, the amount, if any, by which estimated Net Working Capital as of
immediately prior to the Closing, is greater than Target Working Capital;
(e)less, the amount, if any, by which estimated Net Working Capital as of
immediately prior to the Closing, is less than Target Working Capital;
(f)less, the amount, if any, of any unpaid Company Transaction Expenses to be
paid at the Closing; and
(g)less, the amount, if any, by which the sum (on a cumulative basis) of the
aggregate amount spent by the Company and its Subsidiaries during the period
beginning on the date hereof and ending on the Closing Date for capital
expenditures plus all accruals included in Net Working Capital with respect to
any capital expenditures, is less (on a cumulative basis) than the aggregate
amount specified in the capital expenditures budget plan set forth on Schedule
6.1(n) to be spent by the Company and its Subsidiaries on capital expenditures
during the period beginning on the date hereof and ending on the Closing Date
(the “Capital Expenditure Adjustment”); it being understood and agreed that (x)
with respect to any quarterly, monthly or other period specified in the plan set
forth on Schedule 6.1(n), amounts spent during any such period (and any accruals
therefor included in Net Working Capital) in excess (on a cumulative basis) of
the amount specified in the plan set forth on Schedule 6.1(n) to be spent during
such period shall be applied to reduce any shortfall (if any) in any other
period specified in such plan with respect to the period beginning on the date
hereof and ending on the Closing Date, and (y) if the Closing occurs during any
particular period specified in the plan set forth on Schedule 6.1(n) that is not
the last day of such period, then, for purposes of this clause (g), the amount
specified in the plan set forth on Schedule 6.1(n) to be spent in such period
shall be pro rated.
2.3    Closing Payment Statement. At least three (3) Business Days prior to the
Closing Date, Seller shall deliver to Purchaser a written statement (the
"Closing Payment Statement") setting forth (i) Seller's good faith estimate of
the aggregate amount of all Cash held by the Company and its Subsidiaries as of
immediately prior to the Closing, (ii) Seller's good faith estimate of the Net
Working Capital as of immediately prior to the Closing, determined in accordance
with the sample calculation of Net Working Capital set forth on Exhibit A
attached hereto and GAAP, (iii) Seller's good faith estimate of the aggregate
amount of any unpaid Company Transaction Expenses as of immediately prior to the
Closing, (iv) Seller's good faith estimate of the aggregate amount of
Indebtedness as of immediately prior to the Closing, (v) Seller’s good faith
estimate of the Capital Expenditure Adjustment (if any); and (vi) Seller's
calculation of the Aggregate Purchase Price based on the foregoing. Purchaser
shall have the opportunity to review all materials and information used by
Seller in preparing the Closing Payment Statement, Seller shall make available
such personnel as are reasonably necessary to assist Purchaser in its review of
the Closing Payment Statement, and Seller shall consider in good faith any
comments thereto made by Purchaser.

13

--------------------------------------------------------------------------------




    
2.4    Payment. At the Closing, Purchaser shall make the following payments:
(a)At the Closing, Purchaser shall repay all amounts set forth in the payoff
letters relating to the Loans, by wire transfer of immediately available funds
to the applicable payees thereof.
(b)At the Closing, Purchaser shall pay all Company Transaction Expenses set
forth in the Closing Payment Statement, if any, as of the Closing, by wire
transfer of immediately available funds to the applicable payees thereof.
(c)At the Closing, Purchaser shall pay the Escrow Amount, by wire transfer of
immediately available funds to the Escrow Agent.
(d)At the Closing, Purchaser shall pay the Aggregate Purchase Price less the
Escrow Amount to Seller, by wire transfer of immediately available funds to an
account designated by Seller in writing to Purchaser at least two (2) Business
Days prior to the Closing Date.


2.5    Closing. The Closing shall take place on the last to occur of (i) the
second Business Day following the satisfaction or waiver of each of the
conditions specified in Article VIII and Article IX hereof (other than those to
be satisfied at the Closing but subject to the satisfaction or waiver of such
conditions at the Closing) and (ii) May 2, 2015 (or, in the event mutually
agreed to by Purchaser and Seller, such other Business Day no earlier than April
10, 2015) at the offices of Winston & Strawn LLP located at 35 West Wacker
Drive, Chicago, Illinois, 60601 at 10:00 a.m., local time, or at such other
date, place and time as may be agreed upon by Purchaser and Seller. The Closing
shall be effective as of 11:59 p.m. New York, New York time as of date
immediately preceding the Closing Date for all purposes of this Agreement. At
the Closing, Seller shall deliver to Purchaser an executed instrument of
assignment and/or transfer from Seller to Purchaser (in form and substance
reasonably satisfactory to Purchaser and Seller) effectuating the transfer of
the Purchased Interests (which are uncertificated) from Seller to Purchaser
hereunder, free and clear of all Liens other than any Permitted Liens described
in clause (vi) of the definition of Permitted Liens and any Purchaser Liens. The
purchase price to be paid by Purchaser at the Closing to Seller for the
Purchased Interests shall consist of a payment at the Closing, as specified in
Section 2.4 above, of an amount of cash equal to the Aggregate Purchase Price.


2.6    Purchase Price Adjustments.
(a)After Closing, Purchaser shall prepare and, within sixty (60) days after
Closing, Purchaser shall deliver to Seller, a written statement (the "Purchase
Price Adjustment Statement") setting forth Purchaser’s good faith determination
of (i) the aggregate amount of all Cash held by the Company and its Subsidiaries
as of immediately prior to the Closing, (ii) the Net Working Capital as of
immediately prior to the Closing, determined in accordance with the sample
calculation of Net Working Capital set forth on Exhibit A attached hereto and
GAAP, (iii) the aggregate amount of any unpaid Company Transaction Expenses as
of immediately prior to the Closing, (iv) the aggregate amount of Indebtedness
as of immediately prior to the Closing, (v) the Capital Expenditure Adjustment
(if any) and (vi) the Aggregate Purchase Price based on the

14

--------------------------------------------------------------------------------




foregoing. No later than thirty (30) days following receipt by Seller of the
Purchase Price Adjustment Statement, Seller shall notify Purchaser in writing
whether it accepts or disputes the accuracy of the Purchase Price Adjustment
Statement. If Seller accepts the Purchase Price Adjustment Statement, or if
Seller fails within such 30-day period to notify Purchaser of any dispute with
respect thereto, then the Purchase Price Adjustment Statement shall be deemed
final and conclusive and binding upon all parties. If Seller disputes the
Purchase Price Adjustment Statement, Seller shall timely provide written notice
(the "Dispute Notice") to Purchaser no later than thirty (30) days following
Seller’s receipt of the Purchase Price Adjustment Statement, setting forth in
reasonable detail those items that Seller disputes, the amounts of those
disputed items (the "Disputed Amounts"), and the basis for its suggested
adjustments. During the 30-day period following delivery of a Dispute Notice,
Purchaser and Seller will negotiate in good faith with a view to resolving their
disagreements over the Disputed Amounts. During such 30-day period and until the
final determination of the Disputed Amounts in accordance with this Section 2.6,
Seller and its agents will be provided with such reasonable access to the
financial books and records of the Company and its Subsidiaries and reasonable
access to the agents and representatives of the Company and its Subsidiaries
(including independent accountants and their work papers) as Seller may
reasonably request to enable it to respond to the Purchase Price Adjustment
Statement. If the parties resolve their differences over the Disputed Amounts in
accordance with the foregoing procedure, the Disputed Amounts shall be the
amounts agreed upon by them. If the parties fail to resolve their differences
over the Disputed Amounts within such 30‑day period, then Purchaser and Seller
shall forthwith jointly request that the Accounting Arbitrator make a binding
determination as to the Disputed Amounts in accordance with this Agreement. The
"Accounting Arbitrator" shall mean Ernst & Young LLP; provided that if Ernst &
Young LLP is unwilling or unable to accept such appointment, then the
“Accounting Arbitrator” shall be such national firm of independent accountants
as may be agreed upon by Purchaser and Seller. The Accounting Arbitrator will
under the terms of its engagement have no more than thirty (30) days from the
date of referral and no more than fifteen (15) days from the final submission of
information by Purchaser and Seller within which to render its written decision
(including a statement of the reasons therefor) with respect to the Disputed
Amounts (and only with respect to any unresolved Disputed Amounts set forth in
the Dispute Notice), which decision shall be final and binding upon the parties
and enforceable by any court of competent jurisdiction. The Accounting
Arbitrator shall review such submissions and base its determination solely on
such submissions, determined in accordance with the terms and conditions of this
Agreement, including the definitions set forth herein. In resolving any Disputed
Amounts, the Accounting Arbitrator may not assign a value to any item greater
than the greatest value for such item claimed by either party or less than the
smallest value for such item claimed by either party. The fees and expenses of
the Accounting Arbitrator shall be allocated to be paid by Purchaser, on the one
hand, and Seller, on the other hand, based upon the percentage which the portion
of the contested amount not awarded to each party bears to the amount actually
contested by such party, as determined by the Accounting Arbitrator.
(b)Post-Closing Adjustment.
(i)Payment by Seller. If the Final Aggregate Purchase Price, as finally
determined in accordance with Section 2.6(a) above, is less than the Aggregate
Purchase Price set forth on the Closing Payment Statement, as determined
pursuant to Section 2.3,

15

--------------------------------------------------------------------------------




then Purchaser and Seller will instruct the Escrow Agent to pay, within five (5)
Business Days after the determination thereof, (x) to Purchaser an amount equal
to such shortfall, by wire transfer of immediately available funds, out of the
Escrow Account, and (y) to Seller, the amount, if any, remaining of the Escrow
Amount in the Escrow Account (following payment pursuant to clause (x)), by wire
transfer of immediately available funds. Any such shortfall amount in clause (x)
above shall be paid first from the Escrow Amount available in the Escrow
Account, and then by Seller if the amount of the Escrow Amount is less than the
amount of such shortfall payable to Purchaser under this Section 2.6(b)(i).
(ii)Payments by Purchaser. If the Final Aggregate Purchase Price, as finally
determined in accordance with Section 2.6(a) above, is greater than the
Aggregate Purchase Price set forth on the Closing Payment Statement, as
determined pursuant to Section 2.3, then (x) Purchaser will, within five (5)
Business Days after the determination thereof, pay to Seller an amount equal to
such excess, by wire transfer of immediately available funds and (y) Purchaser
and Seller will instruct the Escrow Agent to pay, within five (5) Business Days
after the determination thereof, to Seller the Escrow Amount in the Escrow
Account, by wire transfer of immediately available funds.
(c)Escrowed Portion of the Purchase Price. For the purpose of securing Seller’s
obligation under Section 2.6(b)(i) above and without limiting Purchaser’s rights
(or Seller’s obligations) under Section 2.6(b)(i) above, at the Closing,
Purchaser shall deliver the Escrow Amount to the Escrow Agent by wire transfer
of immediately available funds to an account (the "Escrow Account") that will be
designated and administered by the Escrow Agent pursuant to an escrow agreement
to be in form and substance reasonably satisfactory to Purchaser and Seller (the
"Escrow Agreement"). The Escrow Agreement will provide, among other things, that
(a) all of the Escrow Amount remaining in the Escrow Account following the
determination of the Final Aggregate Purchase Price in accordance with this
Section 2.6 shall be released to Seller and (b) prior to such time, no amounts
shall be released from the Escrow Account unless either (i) agreed in writing by
Purchaser and Seller or (ii) required pursuant to a final, non-appealable
judgment. All fees, costs and expenses of the Escrow Agent and Escrow Account
shall be paid by Purchaser.
(d)Adjustment of the Aggregate Purchase Price; Exclusive Remedy. Payment of any
amount owed pursuant to this Section 2.6 and/or Section 2.7 shall be treated as
an adjustment to the Aggregate Purchase Price. For the avoidance of doubt, the
parties hereto acknowledge and agree that, from and after the Closing, the
provisions of this Section 2.6 and the arbitration provisions contemplated
hereby shall be the exclusive remedy and exclusive forum of the parties with
respect to the matters that are or that may be addressed through the purchase
price adjustments contemplated hereby.
(e)Set-Off. Notwithstanding anything to the contrary in this Agreement,
Purchaser shall have the right to set off and apply any and all amounts owing by
Seller under Section 2.6(b)(i) in excess of the Escrow Amount, if any, that have
not been paid to Purchaser against (without duplication) an equal amount of any
Earnout Payment due or that thereafter becomes due to Seller (in full and
complete satisfaction of Seller’s obligation to pay any such amounts). The
rights of Purchaser under this Section 2.6(e) are in addition to other rights
and remedies which Purchaser may have hereunder.



16

--------------------------------------------------------------------------------




2.7    Earnout Payment.
(a)For purposes of this Agreement, the following terms shall have the meanings
set forth below.
(i)"Earnout Targets" means, for any particular Earnout Period, the applicable
Revenue target set forth for such Earnout Period under the heading “Earnout
Targets” below:
Earnout Period
Earnout Targets
2015 Earnout Period
$350,000,000
2016 Earnout Period
$385,000,000
2017 Earnout Period
$425,000,000

(ii)"2015 Earnout Payment" means an amount in cash equal to $14,666,666.
(iii)"2016 Earnout Payment" means an amount in cash equal to $14,666,667.
(iv)"2017 Earnout Payment" means an amount in cash equal to $14,666,667.
(v)"Earnout Payment" means, collectively, any payment made to Seller in respect
of Section 2.7(b) below in respect of any Earnout Period.
(b)In addition to the Final Aggregate Purchase Price payable by Purchaser to
Seller pursuant to Section 2.6, Seller shall be entitled to receive additional
cash payouts from Purchaser if earned in accordance with this Section 2.7 as
follows:
(i)2015 Earnout Period. In the event that the Revenue for the 2015 Earnout
Period is greater than or equal to the Earnout Target for the 2015 Earnout
Period set forth above, then Purchaser shall pay to Seller pursuant to this
Section 2.7(b)(i) an amount in cash equal to the 2015 Earnout Payment;
(ii)2016 Earnout Period. In the event that the Revenue for the 2016 Earnout
Period is greater than or equal to the Earnout Target for the 2016 Earnout
Period set forth above, then Purchaser shall pay to Seller pursuant to this
Section 2.7(b)(ii) an amount in cash equal to the sum of (1) the sum of the 2015
Earnout Payment and the 2016 Earnout Payment minus (2) the amount of any 2015
Earnout Payment previously paid to Seller pursuant to Section 2.7(b)(i) above;
and
(iii)2017 Earnout Period. In the event that the Revenue for the 2017 Earnout
Period is greater than or equal to the Earnout Target for the 2017 Earnout
Period set forth above, then Purchaser shall pay to Seller pursuant to this
Section 2.7(b)(iii) an amount in cash equal to the sum of (1) the sum of the
2015 Earnout Payment, the 2016 Earnout Payment and the 2017 Earnout Payment
minus (2) the amount of any 2015 Earnout Payment and/or 2016 Earnout Payment
previously paid to Seller pursuant to Sections 2.7(b)(i) and/or 2.7(b)(ii)
above. For the avoidance of doubt the maximum amount of the total amount of
Earnout Payments that may be made pursuant to this Section 2.7 shall not exceed
$44,000,000.

17

--------------------------------------------------------------------------------




(c)On or prior to each of March 31, 2016, March 31, 2017 and March 31, 2018,
Purchaser shall (i) deliver a statement to Seller containing Purchaser’s good
faith calculation of the Revenue and the applicable amount of Earnout Payment(s)
(as determined in accordance with Section 2.7(b) above) for the applicable
Earnout Period (each, an "Earnout Statement") and (ii) pay to Seller by wire
transfer of immediately available funds to an account designated by Seller, an
amount equal to the aggregate amount of applicable Earnout Payment(s), if any
(as determined in accordance with Section 2.7(b) above), reflected in such
Earnout Statement (a "Preliminary Earnout Payment"). Each Preliminary Earnout
Payment shall be subject to review as provided in Section 2.7(d).
(d)Purchaser shall permit Seller and its accountants and financial advisors to
review promptly upon reasonable request, on-site or otherwise, during normal
business hours, all records and work papers prepared or used by Purchaser in
connection with the preparation of each Earnout Statement and to take copies of
the same. Seller shall have sixty (60) days after receipt of each Earnout
Statement and all requested records and work papers (the "Earnout Dispute
Period") to dispute any or all amounts of such Earnout Statement (the "Earnout
Dispute"). Seller shall provide to Purchaser, prior to the end of the Earnout
Dispute Period, written notice of the Earnout Dispute (an "Earnout Dispute
Notice"), which shall set forth in reasonable detail the amounts included in the
applicable Earnout Statement with which Seller disagrees. If Seller does not
deliver an Earnout Dispute Notice to Purchaser prior to the end of the Earnout
Dispute Period, the Earnout Statement for the applicable Earnout Period shall be
deemed to be final, conclusive and binding upon Purchaser and Seller in the form
in which it was delivered to Seller pursuant to Section 2.7(c). If Seller
delivers to Purchaser an Earnout Dispute Notice prior to the end of the Earnout
Dispute Period, Seller and Purchaser shall use commercially reasonable efforts
to resolve the Earnout Dispute and agree in writing upon the final content of
the applicable Earnout Statement within thirty (30) days following the delivery
by Seller of the Earnout Dispute Notice to Purchaser. Amounts not objected to by
Seller shall be deemed resolved. If Seller and Purchaser are unable to resolve
the amounts in dispute within such thirty (30) day period, then Seller and
Purchaser shall submit the Earnout Dispute for resolution to the Accounting
Arbitrator. Seller and Purchaser agree to cooperate fully with the Accounting
Arbitrator in order to facilitate the receipt of the final determination of the
Accounting Arbitrator within thirty (30) days following submission of an Earnout
Dispute to the Accounting Arbitrator. The Accounting Arbitrator shall apply the
terms of this Section 2.7, and may not assign a value to any item greater than
the greatest value for such item claimed by any party or less than the smallest
value for such item claimed by any party. The Accounting Arbitrator’s
determination shall be based solely on written submissions by Seller and
Purchaser (i.e., not on independent review) and on the definitions and
provisions included herein. All determinations of the Accounting Arbitrator with
respect to an Earnout Statement shall be final, conclusive and binding on Seller
and Purchaser (except in the event of manifest error by the Accounting
Arbitrator). For purposes of this Agreement, "Final Determination" of an Earnout
Statement shall mean the final determination pursuant to this Section 2.7(d).
The fees and expenses of the Accounting Arbitrator incurred in connection with
the resolution of an Earnout Dispute shall be allocated to be paid by Purchaser,
on the one hand, and Seller, on the other hand, based upon the percentage which
the portion of the contested amount not awarded to each party bears to the
amount actually contested by such party, as determined by the Accounting
Arbitrator.

18

--------------------------------------------------------------------------------




(e)With respect to each Earnout Statement, if the Earnout Payment(s) applicable
thereto are due pursuant to the Final Determination of such Earnout Statement,
no later than five (5) days following the Final Determination of such Earnout
Statement, Purchaser shall pay to Seller by wire transfer of immediately
available funds to an account designated by Seller the Earnout Payment(s).
(f)Without limiting any rights of Seller (or obligations of Purchaser)
hereunder, the parties hereto agree that it is the parties’ intention to allow
Purchaser to operate the Business after the Closing in accordance with its
legitimate business interests. Notwithstanding the foregoing, during the period
from and after the Closing through December 31, 2017, Purchaser covenants and
agrees that:
(i)neither Purchaser nor any Affiliates of Purchaser shall take any actions that
are motivated, directly or indirectly, for the purpose of adversely affecting
any Earnout Payment; provided, however, that nothing in this Agreement shall
require Purchaser to take any action that Purchaser determine would constitute a
breach of fiduciary duties of the boards of directors of Purchaser or its
Affiliates; and
(ii)solely for purposes of calculating the Earnout Payments, Purchaser shall
not, and shall cause its Affiliates not to, make any changes to the accounting
principles, policies or practices used by the Company prior to the Closing with
respect to the Business, except as Seller may otherwise consent to or approve.
(g)If, at any time following the Closing Date but prior to December 31, 2017,
Purchaser or its Affiliates (including the Company or any of its Subsidiaries)
sell or otherwise dispose of (in any single transaction or series of
transactions) any assets or product lines (excluding sales of inventory (and any
obsolete assets that are immaterial), in each case, in the ordinary course of
business) accounting for less than or equal to fifty percent (50%) of the
Revenue of the Business during the trailing twelve month period immediately
prior to any such sale or disposition, then Purchaser and Seller will negotiate
and mutually agree upon an equitable reduction (taking into account all relevant
factors) to the remaining Earnout Targets utilized in calculating the earn-out
payments in this Section 2.7. If, at any time following the Closing Date but
prior to December 31, 2017, Purchaser or its Affiliates (including the Company
or any of its Subsidiaries) sell or otherwise dispose of (in any single
transaction or series of transactions) assets or product lines (excluding sales
of inventory and product (and any obsolete assets that are immaterial), in each
case, in the ordinary course of business) to a non-Affiliated entity accounting
for more than fifty percent (50%) of the Revenue of the Business during the
trailing twelve month period immediately prior to any such sale or disposition
(regardless of the form, structure or manner of any such transaction, whether by
sale, merger, consolidation or otherwise), then the full amount of the total
amount Earnout Payments that have not been previously paid shall become
immediately due and payable upon the consummation of any such transaction (i.e.,
$44,000,000 less the amount of prior Earnout Payments paid to Seller prior to
the consummation of any such transaction). For the avoidance of doubt, any sale,
merger, change of control or other similar corporate transaction involving
Purchaser shall trigger the payments contemplated by this Section 2.7.
(h)The parties hereto shall treat and report any amounts paid under this Section
2.7 as adjustments to the purchase price for Tax purposes, except as otherwise
required by applicable law; provided, however, that if, and then only to the
extent, required by Sections 483 and/or 1274

19

--------------------------------------------------------------------------------




of the Code (or any corresponding or similar provision of state, local or
non-U.S. Law), the parties hereto shall treat a portion of any amounts so paid
as interest for applicable Tax purposes.
2.8    Withholding Taxes. Notwithstanding anything to the contrary in this
Agreement, Purchaser and its Affiliates shall be entitled to deduct and withhold
from any payments made hereunder by such Person pursuant to this Agreement any
Taxes that are required to be deducted and withheld by such Person under
applicable law with respect to the making of such payment. Any such withheld
amounts (x) shall be treated for all purposes of this Agreement as having been
paid to the Person or Persons in respect of which such deduction and withholding
was made and (y) shall be remitted by the applicable withholding party to the
applicable Governmental Authority.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Purchaser as of the date hereof and on
and as of the Closing Date as follows:
3.1    Formation and Qualification. The Company and each of its Subsidiaries is
duly organized, validly existing and in good standing (to the extent such
concept is applicable in such Person's jurisdiction of formation) under the laws
of the jurisdiction of its organization. Each of the Company and its
Subsidiaries has full entity power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to carry on its
business as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had or would not reasonably be expected to have a Material
Adverse Effect. Each of the Company and its Subsidiaries is duly qualified to do
business (where applicable), and is in good standing, to the extent applicable,
as a foreign entity in each jurisdiction in which the conduct or nature of its
business or the ownership, leasing or holding of its properties makes such
qualification necessary, except such jurisdictions where the failure to be so
duly qualified or in good standing has not had or would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Schedule 3.1 lists the name and jurisdiction of organization of each of the
Company's Subsidiaries. The Company has heretofore made available to Purchaser
complete and correct copies of its certificate of formation and operating
agreement and the applicable governing documents of each of its Subsidiaries, in
each case as in effect as of the date hereof.
3.2    Authorization; Enforceability. The execution and delivery of this
Agreement by the Company and the performance by the Company of its obligations
hereunder have been authorized by all necessary action on the part of the
Company. This Agreement has been duly executed and delivered by the Company.
Assuming this Agreement constitutes the valid and binding obligation of each of
the other parties hereto, this Agreement constitutes the valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws, now or
hereafter in effect, relating to or limiting creditors' rights generally and
(b) general principles of equity (whether considered in an action in equity or
at law).

20

--------------------------------------------------------------------------------




3.3    No Defaults or Conflicts. Except as described on Schedule 3.3, neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby by the Company nor the performance by the
Company of its obligations hereunder will (i) constitute a breach or result in
any violation of the applicable governing documents of the Company or any of its
Subsidiaries; or (ii) materially conflict with or constitute a material default
under: (A) any Material Contract (as defined below); (B) any applicable law,
rule, regulation, judgment, order or decree of any Governmental Authority having
jurisdiction over the Company or any of its Subsidiaries or any of their assets
or (C) result in the creation of, or require the creation of, any Lien (other
than any Purchaser Liens) upon any equity interests or any property of the
Company or any of its Subsidiaries, except in the case of this clause (ii), any
such item which would not reasonably be expected to result in a Material Adverse
Effect.
3.4    Financial Statements.
(a)The Financial Statements are attached on Schedule 3.4 hereto. Except (i) as
set forth on Schedule 3.4 or as disclosed or reflected in any of the Financial
Statements (including any of the notes thereto) and (ii) that the allocation of
corporate support, general, management and administrative and other liabilities
and expenses included in any of the Financial Statements for periods prior to
April 9, 2014 may differ from what would be included for the Company and its
Subsidiaries on a stand-alone basis, the Financial Statements have been prepared
in conformity with GAAP consistently applied (except in each case as described
therein (including the notes thereto) and/or as excepted pursuant to the last
parenthetical in this Section 3.4(a)), and present fairly, in all material
respects, the consolidated financial position, results of operations and cash
flows of Stuart Weitzman Holdings, LLC and its consolidated Subsidiaries (taken
as a whole), in the case of the December 31, 2013 audited financial statements,
or the Company and its consolidated Subsidiaries (taken as a whole), in the case
of the October 4, 2014 unaudited financial statements, as of the respective
dates thereof and for the respective periods indicated in accordance with GAAP
consistently applied (subject, in each case of the unaudited financial
statements, to the lack of footnotes and other presentation items and year-end
adjustments, which has not had or would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect).
(b)Schedule 3.4 sets forth a complete and correct list of all outstanding
Indebtedness (including the Loans) of the Company and its Subsidiaries, as well
as the outstanding balance thereof, as of the most recent date for which such
balances were available, as set forth on Schedule 3.4.
3.5    Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries
has any liability or obligation of any nature (whether accrued, absolute,
contingent, unasserted or otherwise), other than (i) liabilities or obligations
reflected in the Financial Statements (including the footnotes thereto),
(ii) liabilities or obligations incurred in the ordinary course of its business
consistent with past practice since the dates of the Financial Statements,
(iii) future executory obligations arising under any of the Material Contracts
or under contracts which are not required to be disclosed on Schedule 3.11
(excluding all obligations arising in connection with any breach or other
violation of any such contract prior to the Closing Date), (iv) liabilities and
obligations arising under (or incurred in connection with) this Agreement and/or
any of the transactions contemplated hereby, (v) liabilities and obligations to
be included in (or for which a reserve or accrual is to be included in) the
computation of the Net Working Capital, the Company Transaction Expenses and/or

21

--------------------------------------------------------------------------------




Indebtedness (each as finally determined in accordance with this Agreement),
(vi) liabilities and obligations between or among any of the Company and/or any
of its Subsidiaries, (vii) liabilities and obligations otherwise disclosed (or
within any materiality threshold contained in any other representation or
warranty) in this Agreement or the Disclosure Schedule and (viii) other
liabilities or obligations that, taken individually or in the aggregate, have
not had or would not reasonably be expected to have a Material Adverse Effect.
3.6    Absence of Certain Changes or Events.
(a)From December 31, 2013 through the date of this Agreement, there has not
occurred any change, effect, development, circumstance, condition, state of
facts, event or occurrence that has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(b)From October 4, 2014 through the date of this Agreement, (i) the business of
the Company and its Subsidiaries has been conducted in the ordinary course of
business consistent with past practice and (ii) except as set forth on Schedule
3.6(b), neither the Company nor any of its Subsidiaries has taken any action
that would have constituted a breach of Section 6.1(ii) (other than clauses (c),
(o) and (s) (solely to the extent relating to clauses (c) or (o) thereof)) had
such action been taken after the execution of this Agreement without the prior
consent of Purchaser.
3.7    Capitalization; Subsidiaries.
(a)The only equity interests of the Company that are issued, reserved for
issuance or outstanding are the Purchased Interests held by Seller (all of which
are uncertificated). The Purchased Interests have been duly authorized and (as
applicable) validly issued and, other than this Agreement, are not subject to
(other than, in the case of the following, applicable securities laws) or issued
in breach or violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or similar right under any
provision of applicable law, the organizational and governance documents of the
Company or any contract to which the Company or any of its Subsidiaries is a
party or is otherwise bound.
(b)Schedule 3.7 sets forth a true and correct list of all of the Company’s
Subsidiaries, listing for each Subsidiary (as of the date hereof) the class and
amount of authorized and outstanding equity interests of each of the Company's
Subsidiaries and the record owners thereof, in each case, with respect to any
equity interests owned by the Company or any of its Subsidiaries and, to the
Knowledge of the Company, any other Person. All of the outstanding equity
interests of each Subsidiary of the Company that are held by the Company or any
of its Subsidiaries are duly authorized and validly issued and not subject to or
issued in breach or violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or similar right under any
provision of applicable law, the organizational and governance documents of any
such Subsidiary or any contract to which the Company or any of its Subsidiaries
is a party or is otherwise bound. Except as set forth on Schedule 3.7, there are
no equity securities of the Subsidiaries of the Company issued, reserved for
issuance, or outstanding. Except as set forth on Schedule 3.7, the Company or
one of its Subsidiaries has good and valid title to all the equity interests of
the Subsidiaries of the Company owned by any of the Company or any of the
Subsidiaries of the Company, free and clear of all Liens (other than Permitted
Liens described in clauses (v), (vi), (vii) and/or (xiii) of the definition of
Permitted Liens), and is the record owner thereof.

22

--------------------------------------------------------------------------------




(c)There are not any bonds, debentures, notes or other indebtedness of the
Company or any of its Subsidiaries having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of equity interests of the Company or any of its Subsidiaries
may vote ("Voting Company Debt"). Except as set forth in Schedule 3.7, there are
not any options, warrants, rights, convertible or exchangeable securities,
phantom stock rights, stock appreciation rights, stock-based performance units
or contracts of any kind to which the Company or any of its Subsidiaries is a
party or by which any of them is bound (i) obligating the Company or any such
Subsidiary to issue, deliver or sell, or cause to be issued, delivered or sold,
additional equity interests of the Company or any such Subsidiary, or any
security convertible or exercisable for or exchangeable into any equity interest
of the Company or any such Subsidiary, or any Voting Company Debt, (ii)
obligating the Company or any such Subsidiary to issue, grant, extend or enter
into any such option, warrant, right, security, unit or contract or (iii) that
give any Person the right to receive any economic benefit or right from the
Company or any such Subsidiary similar to or derived from the economic benefits
and rights accruing to holders of equity interests of the Company or any of its
Subsidiaries. There are not any outstanding contractual obligations of the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any equity interests of the Company or any of its Subsidiaries.
(d)Except for its interests in its Subsidiaries listed on Schedule 3.7 or as
otherwise set forth on Schedule 3.7, the Company does not own, directly or
indirectly, any equity interest in any other Person.
3.8    No Consents. Except as may be required under the HSR Act or any
competition filing which may be required pursuant to foreign law, no
authorization or consent, and no notice to or filing with, any Governmental
Authority is required to be obtained or made by the Company or any of its
Subsidiaries in connection with the execution or performance by the Company of
its obligations under this Agreement.
3.9    Permits. Schedule 3.9 sets forth a list of all certificates, licenses,
permits, authorizations and approvals issued or granted by any Governmental
Authority ("Permits") to the Company or a Subsidiary of the Company that are
necessary for or used in the operation of the business of the Company and its
Subsidiaries as currently conducted and that are material to such operations.
The Company and each of its Subsidiaries are in possession of all Permits
necessary for the Company and its Subsidiaries to own, lease and operate their
properties and assets or to carry on their businesses as they are now being
conducted, except where the failure to have any of the Permits has not had or
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. All Permits are in full force and effect, except where
the failure to be in full force and effect has not had or would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. The Company and each of its Subsidiaries is in compliance with all
Permits, except where the failure to be in compliance has not had or would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
3.10    Litigation. Schedule 3.10 sets forth, as of the date hereof, (i) each
lawsuit, action, proceeding at law or in equity, arbitration or administrative
or other proceeding pending before any court or other Governmental Authority
against the Company or any of its Subsidiaries that (a) alleges damages or other
liabilities in excess of $250,000 or (b) seeks any material injunctive relief
and (ii) each material judgment, decree, injunction, ruling or order of any
court or other Governmental

23

--------------------------------------------------------------------------------




Authority outstanding and in effect against the Company or any of its
Subsidiaries. There is no lawsuit or other proceeding pending or, to the
Knowledge of Company, threatened before or by any Governmental Authority against
the Company or any of its Subsidiaries which has had or would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
there is no outstanding judgment or order to which the Company or any of its
Subsidiaries is a party or by which it or any of its assets or properties is
bound which has had or would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
3.11    Contracts.
(a)Except for this Agreement, Schedule 3.11 contains a complete and correct
list, as of the date of this Agreement, of each contract described below in this
Section 3.11(a) under which the Company or any Subsidiary of the Company has any
current or future rights, responsibilities, obligations or liabilities (in each
case, whether contingent or otherwise) or to which any of their respective
properties or assets is subject, in each case as of the date of this Agreement
(all contracts of the type described in this Section 3.11(a) being referred to
herein as the “Material Contracts”):
(i)each contract that limits in any material respect the freedom of the Company
or any of its Subsidiaries to compete in any line of business or geographic
region, or with any Person, including any contract that requires the Company
and/or its Subsidiaries to work exclusively with any Person in any geographic
region, or which by its terms would so limit the freedom of Purchaser and its
Affiliates after the Closing, excluding, in any such case, any limitations or
restrictions on the ability to solicit any individual or class of individuals of
the counterparty to any such contract (and/or any of its Affiliates) for
employment;
(ii)any partnership, joint venture, strategic alliance, collaboration,
co-promotion or design project contract which is material to the Company and its
Subsidiaries, taken as a whole;
(iii)each contract not otherwise described in any other subsection of this
Section 3.11(a) that (A) is reasonably expected to involve future expenditures
by the Company and/or any of its Subsidiaries of more than $5,000,000 in the
one-year period following the date hereof and (B) cannot be terminated by the
Company or such Subsidiary of the Company on less than ninety (90) days’ notice
without material payment or penalty, other than ordinary course product purchase
contracts;
(iv)each acquisition or divestiture contract or each material licensing
agreement that contains representations, covenants, indemnities or other
obligations (including “earn-out” or other contingent payment obligations) that
would reasonably be expected to result in the receipt or making of future
payments in excess of $5,000,000 in the twelve (12) month period following the
date hereof;
(v)each contract relating to outstanding indebtedness of the Company or its
Subsidiaries for borrowed money or any financial guaranty thereof (whether
incurred, assumed, guaranteed or secured by any asset) in an amount in excess of
$500,000 other than (A) contracts solely among the Company and any wholly owned
Subsidiary of the Company, and (B) financial guarantees entered into in the
ordinary course of business consistent with

24

--------------------------------------------------------------------------------




past practice not exceeding $500,000, individually or in the aggregate (other
than surety or performance bonds, letters of credit or similar agreements
entered into in the ordinary course of business in each case to the extent not
drawn upon);
(vi)each contract between the Company or any Subsidiary of the Company, on the
one hand, and any officer, director or Affiliate (other than a wholly owned
Subsidiary of the Company) of the Company or any Subsidiary of the Company or
any of their respective “associates” or “immediate family” members (as such
terms are defined in Rule 12b-2 and Rule 16a-1 of the Exchange Act), on the
other hand, including any contract pursuant to which the Company or any
Subsidiary of the Company has an obligation to indemnify such officer, director,
Affiliate or family member, but not including any Benefit Plans;
(vii)any contract (excluding licenses for commercial off the shelf computer
software that are generally available on nondiscriminatory pricing terms) under
which the Company or any Subsidiary of the Company is granted any license,
option or other right or immunity (including a covenant not to be sued or right
to enforce or prosecute any patents) with respect to any Intellectual Property
of a third party, which contract is material to the Company and its
Subsidiaries, taken as a whole;
(viii)any contract under which the Company or any Subsidiary of the Company has
granted to a third party any license, option or other right or immunity
(including a covenant not to be sued or right to enforce or prosecute any
patents) with respect to any Intellectual Property, which contract is material
to the Company and the Company’s Subsidiaries, taken as a whole;
(ix)any stockholders, investors rights, registration rights or similar agreement
or arrangement relating to the issuance, sale, repurchase or redemption of any
equity securities of the Company or any of its Subsidiaries;
(x)any contract requiring the Company or any Subsidiary of the Company to
purchase a minimum quantity of goods relating to any product that (A) is
reasonably expected to involve future expenditures by the Company or any of the
Company Subsidiaries of more than $1,500,000 in the one-year period following
the date hereof and (B) cannot be terminated by the Company or such Subsidiary
of the Company on less than ninety (90) days’ notice without material payment or
penalty;
(xi)any material collective bargaining agreement or other material contract with
any labor union;
(xii)any contract involving the settlement of any claim, action or proceeding or
threatened claim, action or proceeding (or series of related, claims actions or
proceedings) (A) which will involve payments after the date hereof, or involved
payments, in excess of $1,000,000 or (B) with respect to which material
conditions precedent to the settlement have not been satisfied;
(xiii)any contract with respect to any Leased Real Property; and
(xiv)any contract not otherwise described in any other subsection of this
Section 3.11(a) that would constitute a “material contract” (as such term is
defined in

25

--------------------------------------------------------------------------------




Item 601(b)(10) of Regulation S-K of the Securities and Exchange Commission)
with respect to the Company and/or its Subsidiaries.
(b)The Company has made available to Purchaser prior to the date of this
Agreement, a true and complete copy of each Material Contract as in effect on
the date of this Agreement. Neither the Company nor any Subsidiary of the
Company is in breach of or default under the terms of any Material Contract,
and, to the Knowledge of the Company, there does not exist any event, change,
effect, development, occurrence, circumstance, condition, matter or state of
facts (including the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated hereby) which (with or without
notice, passage of time, or both) would constitute a breach or default under any
Material Contract, where such breach or default has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
To the Knowledge of the Company, as of the date hereof, no other party to any
Material Contract is in, or is alleged to be in, breach of or default under the
terms of any Material Contract where such breach or default has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Except as has not had, or would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, each Material
Contract is a valid and binding obligation of the Company or the Subsidiary of
the Company which is party thereto and, to the Knowledge of the Company, of each
other party thereto, and is in full force and effect, except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency, examinership,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
3.12    Tangible Personal Property; Real Property.
(a)The assets and rights of the Company and its Subsidiaries include all of the
material assets and rights of the Company and its Subsidiaries which were used
in the conduct of the Business as conducted on October 4, 2014, subject to such
changes as have occurred in the ordinary course of business consistent with past
practice or otherwise permitted by this Agreement since such date. The Company
or a Subsidiary of the Company has good and valid title to all tangible personal
property assets reflected on the October 4, 2014 balance sheet included in the
Financial Statements as being owned by them or, with respect to those thereafter
acquired by them prior to the Closing Date, as of the date such assets are so
acquired, other than those disposed of since October 4, 2014 in the ordinary
course of business, in each case free and clear of all Liens other than
Permitted Liens. This Section 3.12(a) does not relate to real property or
interests in real property, such items being the subject of Section 3.12(b), or
to intellectual property, such items being the subject of Section 3.13.
(b)The Company and its Subsidiaries do not own (in fee or otherwise) any real
property or any interest in any real property. Schedule 3.12(b) contains a true
and complete list of each lease, sublease and other agreement under which the
Company or any of its Subsidiaries uses or occupies or has the right to use or
occupy any real property (the "Leased Real Property"), and, except as would not
reasonably be expected to result in material liability to the Company, (i) each
such lease, sublease and other agreement is valid, binding and in full force and
effect, except that (A) enforcement may be subject to applicable bankruptcy,
insolvency, examinership,

26

--------------------------------------------------------------------------------




reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to creditors’ rights generally and (B) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought, (ii) no uncured default of a material nature
on the part of the Company or, if applicable, its Subsidiary or, to the
Knowledge of the Company, the landlord thereunder exists with respect to any
Leased Real Property and (iii) except as set forth on Schedule 3.12(b), the
Company and each of its Subsidiaries has a good and valid leasehold interest in
or contractual right to use or occupy, subject to the terms of the lease,
sublease or other agreement applicable thereto, the Leased Real Property, free
and clear of all Liens, except for Permitted Liens. Except as set forth on
Schedule 3.12(b), neither the Company nor any of its Subsidiaries has subleased
to any third party any right to use, occupy or lease any of the Leased Real
Property.
3.13    Intellectual Property.
(a)Schedule 3.13(a) sets forth a complete and correct list, as of the date of
this Agreement, of all Owned Intellectual Property that has been registered or
is subject to an application for registration, including a list of all
jurisdictions in which such Owned Intellectual Property is registered or
registrations have been applied for and all registration and application numbers
and the current status thereof (the "Registered Intellectual Property"). Either
the Company or a Subsidiary of the Company owns free and clear of all Liens
(other than Permitted Liens), or is licensed or otherwise possesses legally
enforceable rights to use, all material Intellectual Property used in their
respective businesses as currently conducted. The Registered Intellectual
Property is in good standing with the Governmental Authority or domain name
registrar before which it is registered or pending and, to the Knowledge of the
Company, is valid and enforceable.
(b)There are no pending or, to the Knowledge of the Company, threatened claims
against the Company or its Subsidiaries by any Person alleging infringement,
misappropriation, dilution or other violation by the Company or its Subsidiaries
for their use of any Intellectual Property or right of publicity or privacy in
their respective businesses as currently conducted, or any offers to license, in
each case, that would reasonably be expected to result in material liability to
the Company. The conduct of the businesses of the Company and its Subsidiaries
as presently conducted and as conducted since April 9, 2014 does not infringe
upon, misappropriate, dilute or otherwise violate in any material respect any
Intellectual Property, right of publicity or privacy, or any other similar
proprietary right of any Person (provided that this representation is given to
Knowledge of the Company with respect to patents). Except as set forth on
Schedule 3.13(b), to the Knowledge of the Company, no third party is infringing,
misappropriating, diluting or otherwise violating in any material respect any
Intellectual Property of the Company. As of the date hereof, neither the Company
nor any of its Subsidiaries has made any claim of a violation, infringement,
misappropriation or dilution by others of its rights to or in connection with
the Intellectual Property used in their respective businesses, in each case,
that is currently outstanding and unsatisfied and which is material to the
Company and its Subsidiaries.
(c)The Company and its Subsidiaries make reasonable efforts to protect and
maintain their material Intellectual Property, including by using their
respective reasonable efforts to (x) have all employees and consultants of the
Company and its Subsidiaries involved in the creation of material Intellectual
Property for the Company execute agreements assigning ownership

27

--------------------------------------------------------------------------------




in such Intellectual Property to the Company or a Subsidiary of the Company and
(y) seek to maintain the confidentiality of the Company’s and its Subsidiaries’
material trade secrets.
(d) Except as would not reasonably be expected to result in material liability
to the Company, (i) the Company IT Assets are free from material bugs and other
defects, (ii) have not materially malfunctioned or failed within the past three
years in a manner that has materially adversely affected the Company’s or its
Subsidiaries’ respective businesses, (iii) to the Knowledge of the Company do
not contain any Viruses, and (iv) the Company and the Subsidiaries have
implemented commercially reasonable backup, security and disaster recovery
measures and technology with respect to the Company IT Assets. To the Knowledge
of the Company, no person has obtained unauthorized access to any Company IT
Assets which has resulted in any material liability to the Company.
(e)The use, collection, storage and dissemination of personally identifiable
information ("Data") by or on behalf of the Company in connection with the
Business do not violate any applicable laws and the Company and its Subsidiaries
have not otherwise violated any Person’s privacy, publicity or confidentiality
rights (collectively, "Privacy Laws") in any material respect. The Company and
each of its Subsidiaries are in compliance in all material respects with the
privacy policy posted on user-facing pages of the Company Websites and all other
rules, policies and procedures the Company or its Subsidiaries have established
concerning Data (all of the foregoing, the "Privacy Rules"). Except as would not
reasonably be expected to result in material liability to the Company, (i) there
is no action or claim pending or to the Knowledge of the Company, asserted or
threatened by or against the Company or any of its Subsidiaries alleging any
material violation of any Privacy Laws or Privacy Rules, (ii) to the Knowledge
of the Company, neither the consummation of the transactions contemplated by
this Agreement nor the negotiation, execution, delivery or performance by the
Company of this Agreement will cause a violation of, or require the consent,
waiver or authorization of or declaration, filing or notification to any Person
under, any Privacy Laws or Privacy Rules, and (iii) since April 9, 2014, the
Company and its Subsidiaries have at all times taken commercially reasonable
measures designed to ensure that all Data collected or accessed by the Company
in the operation of the Business is protected against unauthorized access, use,
modification, disclosure or other loss, and to the Knowledge of the Company, no
such loss has occurred which has resulted in any material liability to the
Company.
(f)Except as would not reasonably be expected to result in material liability to
the Company or as otherwise set forth on Schedule 3.13(f), the consummation of
the transactions contemplated by this Agreement will not result (in and of
itself) in any of the following pursuant to any agreement to which the Company
or any of its Subsidiaries is a party as of the date hereof (other than as
contemplated by any such agreement): (i) the grant, license or assignment to any
third party of any interest in or to, or the creation of any Lien (other than a
Permitted Lien) on, any Intellectual Property owned by the Company or any of its
Subsidiaries prior to the Closing, which is not in effect prior to Closing or
(ii) the Company or any of its Subsidiaries being bound by or subject to any
non-compete obligation, which that Person was not bound by or subject to prior
to Closing.

28

--------------------------------------------------------------------------------




(g)The representations and warranties set forth in this Section 3.13 and in
Section 3.11 are the Company’s sole and exclusive representations and warranties
with respect to the Company Owned Intellectual Property, and infringement or
other violation of third party Intellectual Property, rights of publicity or
privacy.
3.14    Environmental Compliance. Except as set forth on Schedule 3.14 or in any
of the reports or documents made available as described in Section 3.14(d)
below:
(a)Except as has not had, or would not reasonably be expected to have a Material
Adverse Effect, the Company and its Subsidiaries are, and have been since April
9, 2014, in compliance in all material respects with applicable Environmental
Laws (excluding any instances of non-compliance for which the applicable statute
of limitations has expired). Neither the Company nor any of its Subsidiaries has
received any written communication since April 9, 2014 that alleges that the
Company or any of its Subsidiaries is not in compliance in any material respect
with, or has material liability under, any applicable Environmental Law, the
subject of which is unresolved.
(b)Except as has not had, or would not reasonably be expected to have a Material
Adverse Effect, (i) the Company and its Subsidiaries have obtained and are in
compliance in all respects with all Permits necessary pursuant to Environmental
Law to be possessed by them for their operations as currently conducted
("Environmental Permits"), (ii) all such Environmental Permits are valid and in
good standing and (iii) since April 9, 2014, neither the Company nor any of its
Subsidiaries has received written notice relating to the revocation or material
modification of any such Environmental Permit or that any such Environmental
Permit has not been complied with by the Company or any of its Subsidiaries, the
subject of which is unresolved.
(c)Except as has not had, or would not reasonably be expected to have a Material
Adverse Effect, (i) there are no Environmental Claims pending or threatened
against or relating to the Company or any of its Subsidiaries or relating to the
current or former operations, products, assets or properties of the Company or
its Subsidiaries and (ii) neither the Company nor any of its Subsidiaries has
contractually assumed any liabilities or obligations that would reasonably be
expected to form the basis of an Environmental Claim against the Company or its
Subsidiaries.
(d)The Company has delivered or made available to Purchaser copies of all Phase
I environmental site assessment reports or Phase II reports related to the
Leased Real Property or material documents related to any Environmental Claims
disclosed on Schedule 3.14 prepared by or for the Company or its Subsidiaries,
or which is otherwise in the possession or control of the Company or its
Subsidiaries.
(e)This Section 3.14 sets forth the sole and exclusive representations and
warranties of the Company with respect to any environmental matters, including
those relating to Environmental Laws, Environmental Permits and Hazardous
Materials.
3.15    Taxes. Except as set forth on Schedule 3.15:
(a)all Tax Returns that are required to be filed by or with respect to the
Company or any of its Subsidiaries have been timely filed (taking into account
any extension of time within which to file), and all such Tax Returns are true,
complete and accurate in all material respects;

29

--------------------------------------------------------------------------------




(b)the Company and its Subsidiaries have paid all Taxes due and owing by any of
them, including any Taxes required to be withheld from amounts owing to any
employee, creditor, or third party (in each case, whether or not shown on any
Tax Return), other than Taxes for which adequate reserves have been established
in accordance with GAAP on the financial statements of the Company and its
Subsidiaries;
(c)there is no pending or threatened in writing any audit, examination,
investigation or other proceeding with respect to any Taxes of the Company or
any of its Subsidiaries;
(d)neither the Company nor any of its Subsidiaries has waived any statute of
limitations with respect to Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency;
(e)neither the Company nor any of its Subsidiaries has constituted a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock intended to qualify
for tax-free treatment under Section 355 of the Code (or any similar provision
of state, local, or non-U.S. Law) in the two years prior to the date of this
Agreement;
(f)none of the Company or any of its Subsidiaries is a party to any Tax
allocation, sharing, indemnity, or reimbursement agreement or arrangement (other
than any customary Tax indemnification provisions in ordinary course commercial
agreements or arrangements that are not primarily related to Taxes) or has any
liability for Taxes of any Person (other than the Company or any of its
Subsidiaries) under U.S. Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local, or non-U.S. Law) or as transferee or successor;
(g)there are no Liens for Taxes upon any property or assets of the Company or
any of its Subsidiaries, except for Permitted Liens;
(h)neither the Company nor any of its Subsidiaries has entered into any “listed
transaction” within the meaning of U.S. Treasury Regulations
Section 1.6011-4(b)(2) (or any similar provision of state, local or non-U.S.
Law);
(i)neither the Company nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a
result of any (i) change in method of accounting or use of an improper method of
accounting for a taxable period ending on or prior to the Closing Date, (ii)
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local, or non-U.S. law) executed by
the Company or any of its Subsidiaries prior to the Closing, (iii) intercompany
transaction occurring, or excess loss account described in Treasury Regulations
under Section 1502 of the Code (or any corresponding or similar provision of
state, local, or non-U.S. law) arising, prior to the Closing, (iv) installment
sales or open transaction dispositions by the Company or any of its Subsidiaries
prior to the Closing the aggregate price for which exceeds $100,000, (v) prepaid
amounts that in the aggregate exceed $100,000 and are received prior to the
Closing, or (vi) election under Section 108(i) of the Code made by the Company
or any of its Subsidiaries prior to the Closing; and
(j)neither the Company nor any of its Subsidiaries (i) is a “controlled foreign
corporation” as defined in Section 957 of the Code, (ii) is a “passive foreign
investment company” within the meaning of Section 1297 of the Code, or (iii) has
a permanent establishment (within the

30

--------------------------------------------------------------------------------




meaning of an applicable Tax treaty) or otherwise has an office or fixed place
of business in a country other than the country in which it is organized.
(k)This Section 3.15 contains the sole representations and warranties of the
Company with respect to any Tax matters concerning the Company or any Subsidiary
of the Company.
3.16    Employee Benefits.
(a)Schedule 3.16 sets forth, as of the date hereof, each Benefit Plan. With
respect to each Benefit Plan, the Company has made available to Purchaser
correct and complete copies of (or, to the extent no such copy exists, a written
description of), in each case, to the extent applicable, (i) all plan documents,
summary plan descriptions, summaries of material modifications, and amendments
related to such plans and any related trust agreement; (ii) the most recent Form
5500 Annual Report; (iii) the most recent audited financial statement and
actuarial valuation; (iv) all material filings and correspondence with any
Governmental Authority; and (v) all material related agreements, insurance
contracts and other agreements which implement each such Benefit Plan. Except as
specifically provided in the foregoing documents made available to Purchaser and
except for adopting replacement benefit plans that substantially replicate
existing Benefit Plans, there are no amendments to any material Benefit Plans
that have been adopted or approved nor has the Company or any of its
Subsidiaries undertaken to make any such amendments or to adopt or approve any
new Benefit Plans.
(b)Except as would not reasonably be expected to result in material liability to
the Company, (i) each of the Benefit Plans has been operated and administered in
material compliance in accordance with applicable laws, including, but not
limited to, ERISA, the Code and in each case the regulations thereunder; (ii) no
Benefit Plan is subject to Title IV or Section 302 of ERISA or Section 412 or
4971 of the Code; (iii) no Benefit Plan provides benefits, including death or
medical benefits (whether or not insured), with respect to current or former
employees or directors of the Company or its Subsidiaries beyond their
retirement or other termination of service, other than coverage mandated by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or
comparable U.S. state law; (iv) no liability under Title IV of ERISA has been
incurred by the Company or any of its Subsidiaries that has not been satisfied
in full, and no condition exists that is likely to cause the Company or any of
its Subsidiaries to incur a liability thereunder; (v) no Benefit Plan is a
“multiemployer pension plan” (as such term is defined in Section 3(37) of ERISA)
or a plan that has two or more contributing sponsors at least two of whom are
not under common control, within the meaning of Section 4063 of ERISA; (vi)  all
contributions or other amounts payable by the Company or its Subsidiaries
pursuant to each Benefit Plan, applicable law or other contractual undertakings
in respect of current or prior plan years have been timely paid or accrued in
accordance with GAAP; (vii) neither the Company nor any of its Subsidiaries has
engaged in a transaction in connection with which the Company or its
Subsidiaries could be subject to either a civil penalty assessed pursuant to
Section 409 or 502(i) of ERISA or a tax imposed pursuant to Section 4975 or 4976
of the Code; and (viii) there are no pending, or to the Knowledge of the
Company, threatened or anticipated claims, actions, investigations or audits
(other than routine claims for benefits) by, on behalf of or against any of the
Benefit Plans or any trusts related thereto that would result in a material
liability.

31

--------------------------------------------------------------------------------




(c) (i) Each of the Benefit Plans intended to be “qualified” within the meaning
of Section 401(a) of the Code has received a favorable determination letter or
opinion letter as to its qualification, and (ii) there are no existing
circumstances or any events that have occurred that would reasonably be expected
to adversely affect the qualified status of any such plan. Each such favorable
determination letter has been made available to Purchaser.
(d)Except as set forth on Schedule 3.16, neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby
(either alone or in conjunction with any other event) will (i) result in any
payment (including severance, unemployment compensation, “excess parachute
payment” (within the meaning of Section 280G of the Code), forgiveness of
indebtedness or otherwise) becoming due to any current or former director or any
employee of the Company or any of its Subsidiaries under any Benefit Plan or
other contract of the Company or any of its Subsidiaries, in each case, as in
effect as of the date hereof, (ii) increase any benefits otherwise payable under
any such Benefit Plan, (iii) result in any acceleration of the time of payment,
funding or vesting of any such benefits, (iv) result in any limitation on the
right of the Company or any of its Subsidiaries to amend, merge, terminate or
receive a reversion of assets from any Benefit Plan or related trust, or (v)
require the funding of any trust or other funding vehicle.
(e)Each Benefit Plan, if any, which is maintained outside of the United States
has been operated in conformance in all material respects with the applicable
statutes or governmental regulations and rulings relating to such plans in the
jurisdictions in which such Benefit Plan is present or operates and, to the
extent relevant, the United States.
(f)Each Benefit Plan has been maintained and operated in documentary and
operational compliance in all material respects with Section 409A of the Code or
an available exemption therefrom. Neither the Company nor any of its
Subsidiaries is a party to nor do they have any obligation under any Benefit
Plan to compensate any person for excise Taxes payable pursuant to Section 4999
of the Code or for additional Taxes payable pursuant to Section 409A of the
Code.
3.17    Employment Matters.
(a)Except as set forth on Schedule 3.17, no employees of the Company or any of
its Subsidiaries are represented by any labor organization or works council and
no collective bargaining agreement is in effect which is binding on the Company
or any of its Subsidiaries. Since April 9, 2014, to the Knowledge of the
Company, there have been no representation or certification proceedings, or
petitions seeking a representation proceeding, pending or threatened in writing
to be brought or filed with the National Labor Relations Board or any other
labor relations tribunal or authority in any jurisdiction with respect to
employees of the Company or any of its Subsidiaries.
(b)There are no strikes, work stoppages, slowdowns, lockouts, material
arbitrations, concerted refusal to work overtime, or material grievances or
other material labor disputes pending or, to the Knowledge of the Company,
threatened in writing against or involving the Company or any of its
Subsidiaries. To the Knowledge of the Company, there are no unfair labor
practice charges, grievances, or complaints pending or threatened in writing by
or on behalf of any employee or group of employees of the Company or its
Subsidiaries that, in each case, if individually or collectively resolved
against the Company or its Subsidiaries, would be reasonably expected to result
in material liability to the Company or any of its Subsidiaries.

32

--------------------------------------------------------------------------------




(c)Neither the Company nor any of its Subsidiaries has received written notice
of any complaints, charges, or claims against the Company or its Subsidiaries
and, to the Knowledge of the Company, there are no complaints, charges or claims
threatened to be brought or filed with any Governmental Authority based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any individual by the Company or its Subsidiaries
that, in each case, if resolved against the Company or its Subsidiaries, would
reasonably be expected to result in material liability for the Company. The
Company and each Subsidiary is in material compliance with all applicable laws
respecting labor, employment, fair employment practices, terms and conditions of
employment, applicant and employee background checking, immigration, workers’
compensation, occupational safety and health requirements, plant closings, wages
and hours, workers classification, withholding of taxes, employment
discrimination, disability rights or benefits, equal opportunity, labor
relations, employee leave issues and unemployment insurance and related matters,
except as would not, individually or in the aggregate, be reasonably likely to
result in any material liability to the Company or any of its Subsidiaries.
(d)There has been no "mass layoff" or "plant closing" as defined by the federal
Worker Adjustment, Retraining and Notification Act (the "WARN Act") or any
similar state statute in respect of the Company or its Subsidiaries within the
six months prior to the date of this Agreement. None of the Company or any of
its Subsidiaries has any material liability with respect to any
misclassification of any person as an independent contractor, temporary
employee, leased employee or any other servant or agent compensated other than
through reportable wages (as an employee) paid by the Company or any of its
Subsidiaries (each, a "Contingent Worker") and no Contingent Worker has been
improperly excluded from any Benefit Plan.
3.18    No Other Broker. Except for the arrangements set forth on Schedule 3.18
(which fees payable thereunder in accordance with the terms thereof will be
included in Company Transaction Expenses to the extent unpaid at the Closing),
neither the Company nor any of its Subsidiaries has entered into any agreement
with any Person to pay any broker's, finder's or similar fee in connection with
the transactions contemplated hereby.
3.19    Compliance with Laws. The Company and each of its Subsidiaries is, and
has been since October 4, 2014, in compliance with and are not in default under
or in violation of any laws applicable to the Company, such Subsidiaries or any
of their respective properties or assets, except where such non-compliance,
default or violation has not had, or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. This Section 3.19
does not relate to matters with respect to Taxes, which are the subject of
Section 3.15, to employee benefit matters, which are the subject of Section
3.16, or to environmental matters, which are the subject of Section 3.14.
3.20    Insurance. The Company has made available to Purchaser correct and
complete copies of binders for the Company's and its Subsidiaries' current
insurance coverages, including their comprehensive general liability, fire and
casualty, automobile liability, and workers' compensation insurance coverages
and Schedule 3.20 contains a correct and complete list of such coverages. Such
coverages are in full force and effect, all premiums thereon that are required
to be paid prior to the date hereof have been paid, and the Company and its
Subsidiaries are otherwise in compliance in all material respects with the terms
and provisions of such coverages. Since April 8, 2014, the Company and its
Subsidiaries have not received any written notice of increase in

33

--------------------------------------------------------------------------------




premiums with respect to, or cancellation or non-renewal of, any of its
insurance policies, except for general increases in rates to which similarly
situated companies are subject.
3.21    Suppliers. Schedule 3.21 lists, as of the date hereof, the 10 largest
suppliers of the business of the Company and its Subsidiaries based on the total
number of units purchased since January 1, 2014. As of the date hereof, to the
Knowledge of the Company, none of the suppliers required to be listed on
Schedule 3.21 has notified the Company or any of its Subsidiaries that it
intends to terminate its relationship with the Company or its Subsidiaries.
3.22    Customers. Schedule 3.22 lists, as of the date hereof, the 10 largest
customers of the business of the Company and its Subsidiaries based on total
sales since January 1, 2014. As of the date hereof, to the Knowledge of the
Company, none of the customers required to be listed on Schedule 3.22 has
notified the Company or its Subsidiaries that it intends to terminate its
relationship with the Company or its Subsidiaries.
3.23    Officers and Directors. Schedule 3.23 lists all officers and directors
of the Company and its Subsidiaries as of the date hereof.
3.24    Certain Business Practices. Neither the Company nor any of its
Subsidiaries has, and to the Knowledge of the Company, no officer, director,
employee or agent of the Company or any of the Company’s Subsidiaries on behalf
of the Company or any of its Subsidiaries has (a) used any funds for unlawful
contributions, gifts, entertainment or other unlawful payments relating to
political activity; or (b) made any unlawful payment to any foreign or domestic
government official or employee or to any foreign or domestic political party or
campaign or violated any provision of the Foreign Corrupt Practices Act of 1977,
15 U.S.C. §§ 78dd-1 et seq., as amended.
3.25    No Other Representations or Warranties. Except for the representations
and warranties of the Company contained in this Article III (as qualified by the
Disclosure Schedule), the Company makes no express or implied representation or
warranty, and the Company hereby disclaims any such representation or warranty
with respect to the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement or otherwise.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Purchaser as of the date hereof and on and as
of the Closing Date as follows:
4.1    Formation and Qualification. Seller is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized and has all requisite power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its assets and properties
and to carry on its business as currently conducted, other than such franchises,
licenses, permits, authorizations and approvals the lack of which, individually
or in the aggregate, has not had and would not reasonably be expected to have a
material adverse effect on Seller's ability to consummate the transactions
contemplated hereby.

34

--------------------------------------------------------------------------------




4.2    Authorization; Enforceability. The execution and delivery of this
Agreement by Seller and the performance by Seller of its obligations hereunder
have been duly authorized by all necessary limited liability company action on
the part of Seller. Seller has all necessary power, limited liability company or
otherwise, to execute and deliver this Agreement and perform its obligations
hereunder. This Agreement has been duly executed and delivered by Seller.
Assuming this Agreement constitutes the valid and binding obligation of each of
the other parties hereto, this Agreement constitutes the valid and binding
obligation of Seller, enforceable against it in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws, now or
hereafter in effect, relating to or limiting creditors' rights and (b) general
principles of equity (whether considered in an action in equity or at law).
4.3    No Defaults of Conflicts. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby by
Seller nor the performance by Seller of its obligations hereunder will
(i) constitute a breach or result in any violation of the governing documents of
Seller; or (ii) conflict with or constitute a default under: (A) any note, bond,
mortgage, indenture, guarantee, license, franchise, permit, agreement,
understanding, arrangement, contract, commitment, lease or other instrument or
obligation to which Seller is a party or by which it or any of its respective
properties or assets is bound; or (B) any applicable law, rule, regulation,
judgment, order or decree of any Governmental Authority having jurisdiction over
Seller or any of its assets, except in the case of this clause (ii), any such
item which could not reasonably be expected to have a material adverse effect on
Seller's ability to consummate the transactions contemplated hereby.
4.4    No Consents. Except as may be required under the HSR Act or any
competition filing which may be required pursuant to foreign law, no
authorization or consent, and no notice to or filing with, any Governmental
Authority is required to be obtained or made by Seller in connection with the
execution or performance by Seller of its obligations under this Agreement.
4.5    Litigation. As of the date hereof, there is no lawsuit or other
proceeding pending or, to the Knowledge of Seller, threatened before or by any
Governmental Authority against Seller or any of its Affiliates which would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on Seller's ability to consummate the transactions contemplated
hereby, and there is no outstanding judgment or order to which Seller or any of
its Affiliates is a party or by which it or any of its assets or properties is
bound which would, individually or in the aggregate, reasonably be expected to
have a material adverse effect on Seller's ability to consummate the
transactions contemplated hereby.
4.6    Ownership of Purchased Interests. As of the date hereof and as of
immediately prior to the Closing and the transfer of the Purchased Interests
contemplated hereby from Seller to Purchaser, Seller is, and will be, as the
case may be, the record owner of all of the Purchased Interests. On and subject
to the terms and conditions of this Agreement, at the Closing, Seller shall
transfer to Purchaser all of Seller's right, title and interest in and to the
Purchased Interests, free and clear of any Liens (assuming the repayment in full
of all Loans outstanding as of the Closing Date), other than any restriction on
transfer arising under any applicable securities Laws and any Purchaser Liens.

35

--------------------------------------------------------------------------------




4.7    Brokerage. There are no claims for brokerage commissions, finders' fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Seller.
4.8    No Other Representations or Warranties. Except for the representations
and warranties of Seller contained in this Article IV (as qualified by the
Disclosure Schedule), Seller makes no express or implied representation or
warranty, and Seller hereby disclaims any such representation or warranty with
respect to the execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement or otherwise.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to the Company and Seller as of the date
hereof and on and as of the Closing Date as follows:
5.1    Formation and Qualification. Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has all requisite power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its assets and properties
and to carry on its business as currently conducted, other than such franchises,
licenses, permits, authorizations and approvals the lack of which, individually
or in the aggregate, has not had and would not reasonably be expected to have a
material adverse effect on Purchaser's ability to consummate the transactions
contemplated hereby.
5.2    Authorization; Enforceability. The execution and delivery of this
Agreement by Purchaser and the performance by Purchaser of its obligations
hereunder have been duly authorized by all necessary corporate action on the
part of Purchaser. Purchaser has all necessary power, corporate or otherwise, to
execute and deliver this Agreement and perform its obligations hereunder. This
Agreement has been duly executed and delivered by Purchaser. Assuming this
Agreement constitutes the valid and binding obligation of each of the other
parties hereto, this Agreement constitutes the valid and binding obligation of
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws, now or hereafter in
effect, relating to or limiting creditors' rights and (b) general principles of
equity (whether considered in an action in equity or at law).
5.3    No Defaults or Conflicts. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby by
Purchaser nor the performance by Purchaser of its obligations hereunder will
(i) constitute a breach or result in any violation of the governing documents of
Purchaser; or (ii) conflict with or constitute a default under: (A) any note,
bond, mortgage, indenture, guarantee, license, franchise, permit, agreement,
understanding, arrangement, contract, commitment, lease or other instrument or
obligation to which Purchaser is a party or by which it or any of its respective
properties or assets is bound; or (B) any applicable law, rule, regulation,
judgment, order or decree of any Governmental Authority having jurisdiction over
Purchaser or any of its assets, except in the case of this clause (ii), any such
item which would

36

--------------------------------------------------------------------------------




not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Purchaser's ability to consummate the transactions
contemplated hereby.
5.4    No Consents. Except as may be required under the HSR Act or any
competition filing which may be required pursuant to foreign law, no
authorization or consent, and no notice to or filing with, any Governmental
Authority is required to be obtained or made by Purchaser in connection with the
execution or performance by Purchaser of its obligations under this Agreement.
5.5    Litigation. As of the date hereof, there is no lawsuit or other
proceeding pending or, to the Knowledge of Purchaser, threatened before or by
any Governmental Authority against Purchaser or any of its Affiliates which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on Purchaser's ability to consummate the transactions
contemplated hereby, and there is no outstanding judgment or order to which
Purchaser or any of its Affiliates is a party or by which it or any of its
assets or properties is bound which would, individually or in the aggregate,
reasonably be expected to have a material adverse effect on Purchaser's ability
to consummate the transactions contemplated hereby.
5.6    Investment Purpose. The Purchased Interests to be purchased by Purchaser
pursuant to this Agreement are being acquired for investment purposes only and
not with a view to any public distribution thereof. Purchaser is an "accredited
investor" as defined in Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended (the "Securities Act").
Purchaser acknowledges that it is informed as to the risks of the transactions
contemplated hereby and of ownership of the Purchased Interests. Purchaser
acknowledges that the Purchased Interests have not been registered under the
Securities Act or any state or non-U.S. securities laws and that the Purchased
Interests may not be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of unless such transfer, sale, assignment, pledge,
hypothecation or other disposition is pursuant to the terms of an effective
registration statement under the Securities Act and registered under any
applicable state or non-U.S. securities laws or pursuant to an exemption from
registration under the Securities Act and any applicable state or non-U.S.
securities laws. Purchaser is capable of evaluating the merits and risks of
Purchaser's investment in the Purchased Interests and has the capacity to
protect its own interests in connection with the transactions contemplated
hereby.
5.7    Sufficient Funds. As of the date hereof Purchaser has, and as of the
Closing Date Purchaser will have, sufficient unrestricted cash on hand to pay
the Aggregate Purchase Price, the other payments to be made by Purchaser
pursuant to Section 2.4 and all costs and expenses incurred by Purchaser in
connection with the transactions contemplated hereby.
5.8    Purchaser's Examination. Purchaser acknowledges that:
(a)(i) it is experienced in the operation of the type of business conducted by
the Company and its Subsidiaries, (ii) it and its directors, officers,
attorneys, accountants and advisors have been given the opportunity to examine
to the full extent deemed necessary and desirable by such party all books,
records and other information with respect to the Company and its Subsidiaries,
(iii) it has taken full responsibility for determining the scope of its
investigations of the Company and its Subsidiaries and for the manner in which
such investigations have been conducted, and has examined the Company and its
Subsidiaries to such party's full satisfaction, (iv) it is fully capable of
evaluating the adequacy and accuracy of the information obtained by such party
in the course of

37

--------------------------------------------------------------------------------




such investigations, (v) it has not relied on the Company, any of its
Subsidiaries or Seller with respect to any matter in connection with such
party's evaluation of the Company and its Subsidiaries other than the
representations and warranties specifically set forth in Article III and Article
IV and (vi) neither the Company nor Seller is making any representations or
warranties, express or implied, of any nature whatsoever (including, without
limitation, (A) any representation or warranty of any kind or nature with
respect to any forecasts, projections, budgets or other expectations of future
results of operations or cash flows of the Company or any of its Subsidiaries or
(B) any other information or documents with respect to the Company or any of its
Subsidiaries, except as specifically set forth in Article III and Article IV)
other than the representations and warranties of the Company or Seller
specifically set forth in Article III or Article IV of this Agreement; and
(b)(i) it has taken full responsibility for evaluating the adequacy,
completeness and accuracy of various forecasts, projections, opinions and
similar material heretofore furnished to it by the Company and its Subsidiaries
and their representatives in connection with such party's investigations of the
Company and its Subsidiaries and their business, (ii) there are uncertainties
inherent in attempting to make projections and forecasts and render opinions,
(iii) it is familiar with such uncertainties, and (iv) it is not relying on any
projections, forecasts or opinions furnished to it by the Company and its
Subsidiaries and their representatives.
5.9    Brokerage. There are no claims for brokerage commissions, finders' fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of
Purchaser or any of its Affiliates.
5.10    Solvency. Immediately after giving effect to the transactions
contemplated hereby, assuming (i) the representations and warranties of the
Company and Seller contained in this Agreement are true and correct in all
material respects (disregarding any references to “Knowledge”, “Material Adverse
Effect”, “materiality” or similar qualifiers), (ii) the Company and Seller have
complied in all material respects with their respective obligations under this
Agreement that are to be complied with at or prior to the Closing, (iii) any
estimates, projections or forecasts of the Company and its Subsidiaries provided
to Purchaser prior to the date of this Agreement have been prepared in good
faith based on assumptions that were and continue to be reasonable, at and
immediately after consummation of the transactions contemplated by this
Agreement and (iv) the conditions set forth in Article VIII and Article IX have
been satisfied, Purchaser and each of its Subsidiaries (including the Company
and its Subsidiaries) shall be able to pay their respective debts as they become
due and shall own property which has a fair saleable value greater than the
amounts required to pay their respective debts (including a reasonable estimate
of the amount of all contingent liabilities) and Purchaser and each of its
Subsidiaries (including the Company and its Subsidiaries) shall have adequate
capital to carry on their respective businesses. No transfer of property is
being made and no obligation is being incurred in connection with the
transactions contemplated by this Agreement with the intent to hinder, delay or
defraud either present or future creditors of Purchaser and its Subsidiaries
(including the Company and its Subsidiaries).
5.11    No Other Representations and Warranties. Purchaser represents and
warrants that it has conducted to its satisfaction, an independent investigation
and verification of the financial condition, results of operations, assets,
liabilities, properties and projected operations of the Company and its
Subsidiaries and, in making its determination to proceed with the transactions
contemplated by this Agreement, Purchaser has relied on the results of its own
independent

38

--------------------------------------------------------------------------------




investigation and verification and the representations and warranties of the
Company and Seller expressly and specifically set forth in Articles III and
Article IV of this Agreement (as qualified by the Disclosure Schedule). Except
for the representations and warranties of the Company and Seller contained in
Article III and Article IV hereof (as qualified by the Disclosure Schedule),
respectively, Purchaser acknowledges and agrees that neither Seller nor the
Company makes any express or implied representations or warranties with respect
to Seller or the Company or any of its Subsidiaries (including with respect to
projections), the Purchased Interests, the transactions contemplated by this
Agreement or otherwise, and that Seller and the Company disclaim all other
representations or warranties, in each case, whether made by Seller, the
Company, any of the Company's Subsidiaries or any of its or their respective
Affiliates, officers, directors, employees, equityholders, agents, advisors or
representatives or otherwise.


ARTICLE VI
6.1    Conduct of Business. The Company agrees that between the date of this
Agreement and the Closing or the time, if any, at which this Agreement is
terminated pursuant to Section 11.1, except (a) as set forth in Schedule 6.1,
(b) as specifically required or contemplated by this Agreement, (c) as required
by law or the order of any Governmental Authority or (d) as consented to in
writing by Purchaser (which consent shall not be unreasonably withheld, delayed
or conditioned), the Company (i) shall and shall cause each of the Company’s
Subsidiaries to, conduct its business in all material respects in the ordinary
course of business consistent with past practice, including by using
commercially reasonable efforts to preserve intact its and their present
business organizations, to preserve its and their present relationships with
customers, suppliers and other Persons with whom it and they have material
business relations and to make marketing expenditures in the ordinary course of
business consistent with past practice; provided that no action that is
specifically permitted by any of clauses (a) through (s) of Section 6.1(ii)
shall be deemed a breach of this clause (i) and (ii) agrees that between the
date of this Agreement and the Closing or the date, if any, on which this
Agreement is terminated pursuant to Section 11.1, the Company shall not, and
shall not permit any of the Company’s Subsidiaries to:
(a)authorize or pay any dividends on or make any distribution with respect to
its outstanding equity interests or shares of capital stock in any property or
assets of any kind (other than cash or cash equivalents, which is expressly
permitted as set forth in Section 6.6 hereof), except dividends and
distributions paid or made on a pro rata basis by a Subsidiary of the Company in
the ordinary course of business consistent with past practice or by a wholly
owned Subsidiary of the Company to the Company or another wholly owned
Subsidiary of the Company;
(b)split, combine, reduce or reclassify any of its equity interests or capital
stock, or issue or authorize the issuance of any other securities in respect of,
in lieu of or in substitution for, shares of its capital stock or equity
interests, except for any such transaction by a wholly owned Subsidiary of the
Company which remains a wholly owned Subsidiary of the Company after
consummation of such transaction;
(c)except as required by applicable law or required by the terms and conditions
of any Benefit Plan in existence as of the date hereof (or adopted by the
Company to substantially replicate the terms of a Benefit Plan as in existence
as of the date hereof) or as set forth on Schedule 3.16, (i) increase the
compensation or benefits payable or to become payable to any of its directors,

39

--------------------------------------------------------------------------------




officers, employees or individual independent contractors other than increases
in base salaries and target cash incentive compensation to employees who are at
the level of vice president or below and to independent contractors at times and
in amounts in the ordinary course of business consistent with past practice,
(ii) grant to any of its directors, officers, employees or individual
independent contractors any increase in severance or termination pay, other than
to the extent related to a corresponding increase in compensation permitted
under clause (i) or otherwise by this paragraph, (iii) enter into any
employment, severance, change in control or retention agreement (excluding offer
letters that provide for no severance, change in control or retention benefits)
with any of its directors, officers, employees or individual independent
contractors; provided that with respect to new hires, the Company and/or any of
its Subsidiaries may enter into employment and/or severance agreements in the
ordinary course of business consistent with past practice, (iv) establish,
adopt, enter into, amend or terminate any Benefit Plan other than any such
actions in the ordinary course of business that do not, in the aggregate,
materially increase the cost to the Company and its Subsidiaries of maintaining
their Benefit Plans, (v) take any action to accelerate any payment or benefit,
or the funding of any payment or benefit, payable or to become payable to any of
its directors, officers, employees or individual independent contractors, (vi)
enter into or become a party to any collective bargaining agreement, or (vii)
hire or engage any employee or individual independent contractor having total
annual cash compensation (including base salary and target annual incentive
compensation) in excess of $300,000;
(d)change the Company’s Accounting Practices and Procedures, except as required
by United States generally accepted accounting principles or applicable law;
(e)enter into agreements providing for any acquisitions of an equity interest
in, or a substantial portion of the assets of, any Person or any business or
division thereof, in each case, whether by merger, consolidation, business
combination, acquisition of stock or assets, license or formation of a joint
venture or otherwise, except for (i) such transactions for consideration
(including assumption of liabilities) that does not exceed $5,000,000 prior to
HSR Clearance and $2,500,000 following HSR Clearance, in the aggregate or
(ii) transactions between the Company and a wholly owned Subsidiary of the
Company or between wholly owned Subsidiaries of the Company;
(f)amend the certificate of formation or operating agreement or similar
governing documents of the Company or any of its Subsidiaries;
(g)issue, deliver, grant, sell, pledge, dispose of or encumber, or authorize the
issuance, delivery, grant, sale, pledge, disposition or encumbrance of, any
shares in its capital stock, voting securities or other equity interest in the
Company or any Subsidiary of the Company or any securities convertible into or
exchangeable for any such shares, voting securities or equity interest, or any
rights, warrants or options to acquire any such shares in its capital stock,
voting securities or equity interest or any “phantom” stock, “phantom” stock
rights, stock appreciation rights or stock based performance units, other than
transactions between the Company and a wholly owned Subsidiary of the Company or
between wholly owned Subsidiaries of the Company;
(h)directly or indirectly, purchase, redeem or otherwise acquire any shares in
its capital or any rights, warrants or options to acquire any such shares in its
capital, except for transactions between the Company and a wholly owned
Subsidiary of the Company or between wholly owned Subsidiaries of the Company;

40

--------------------------------------------------------------------------------




(i)redeem, repurchase, prepay (other than prepayments of revolving loans in the
ordinary course of business), defease, incur, assume, endorse, guarantee or
otherwise become liable for or modify in any material respect the terms of any
indebtedness for borrowed money or issue or sell any debt securities
representing indebtedness for borrowed money or calls, options, warrants or
other rights to acquire any debt securities (directly, contingently or
otherwise), except for (i) any indebtedness for borrowed money among the Company
and its wholly owned Subsidiaries or among wholly owned Subsidiaries of the
Company, (ii) indebtedness for borrowed money incurred to replace, renew,
extend, refinance or refund any existing indebtedness for borrowed money of the
Company or any of its Subsidiaries maturing on or prior to the six (6) month
anniversary of the date of such refinancing, in each case in an amount not to
exceed the amount of the indebtedness replaced, renewed, extended, refinanced or
refunded and on terms that are no less favorable to the Company or such
Subsidiary of the Company than the terms of the indebtedness replaced, renewed,
extended, refinanced or refunded, (iii) guarantees by the Company of
indebtedness for borrowed money of wholly owned Subsidiaries of the Company or
guarantees by wholly owned Subsidiaries of the Company of indebtedness for
borrowed money of the Company or any wholly owned Subsidiary of the Company,
which indebtedness is incurred in compliance with this clause (i),
(iv) transactions at the stated maturity of such indebtedness and required
amortization or mandatory prepayments, (v) revolving loan borrowings incurred in
the ordinary course of business and (vi) indebtedness for borrowed money not to
exceed $5,000,000 prior to HSR Clearance and $2,500,000 following HSR Clearance
in aggregate incurred by the Company or any of its Subsidiaries other than in
accordance with clauses (i) through (v), inclusive; provided that nothing
contained herein shall prohibit the Company and its Subsidiaries from making
guarantees or obtaining letters of credit or surety bonds for the benefit of
commercial counterparties in the ordinary course of business;
(j)make any loans to any other Person, except for (i) loans among the Company
and its wholly owned Subsidiaries or among the Company’s wholly owned
Subsidiaries and (ii) loans made to employees, officers, directors, franchisees
or distributors in the ordinary course of business;
(k)sell, lease, license, transfer, exchange, swap or otherwise dispose of, or
subject to any Lien (other than Permitted Liens), any of its material properties
or assets (including shares of capital stock or other equity interests of the
Company or any of its Subsidiaries), except (i) pursuant to existing agreements
in effect prior to the execution of this Agreement, (ii) in the case of Liens,
as required in connection with any indebtedness permitted to be incurred
pursuant to Section 6.1(ii)(i), (iii) sales of inventory, or dispositions of
obsolete or worthless equipment, in each case, in the ordinary course of
business, (iv) licenses of non-material Intellectual Property (A) in the
ordinary course of business or (B) in connection with a compromise or settlement
of any material claim, litigation, investigation or proceeding permitted by
Section 6.1(ii)(l), (v) such transactions with neither a fair market value of
the assets or properties nor an aggregate purchase price that exceeds $5,000,000
prior to HSR Clearance and $2,500,000 following HSR Clearance in the aggregate
and (vi) for transactions among the Company and its wholly owned Subsidiaries or
among wholly owned Subsidiaries of the Company;

41

--------------------------------------------------------------------------------




(l)(x) compromise or settle any claim, litigation, investigation or proceeding,
in each case made or pending by or against the Company or any of its
Subsidiaries (for the avoidance of doubt, including any compromise or settlement
with respect to matters in which any of them is a plaintiff), or any of their
employees, officers or directors in their capacities as such, other than the
compromise or settlement of claims, litigation, investigations or proceedings
that: (i) are for an amount (in excess of insurance proceeds not to exceed
$1,000,000 prior to HSR Clearance and $500,000 following HSR Clearance),
individually or in the aggregate, not to exceed $1,000,000 prior to HSR
Clearance and $500,000 following HSR Clearance, (ii) does not involve an
admission of guilt or impose any injunctive relief or a material restriction on
the Company and/or its Subsidiaries and (iii) does not provide for the license
of any material Intellectual Property or (y) commence any material claim,
litigation, investigation or proceeding, other than in the ordinary course of
business;
(m)change any material Tax election, make any material Tax election (except in
connection with filing the 2014 Company Income Tax Returns), change any Tax
accounting period for any material Tax or method of Tax accounting for any
material Tax, file any material amended Tax Return, settle or compromise any
audit or proceeding relating to material Taxes, except in the ordinary course of
business agree to an extension or waiver of the statute of limitations with
respect to a material amount of Taxes, enter into any “closing agreement” within
the meaning of Section 7121 of the Code (or any similar provision of state,
local, or foreign law) with respect to any material Tax, surrender any right to
claim a material Tax refund, take any action that would require the filing of a
“gain recognition agreement” (within the meaning of the Treasury Regulations
promulgated under Section 367 of the Code) to avoid current recognition of
material income or gain for U.S. federal income tax purposes, fail to file any
income or other material Tax Return required to be filed (after taking into
account all valid extensions) by the Company or any of its Subsidiaries prior to
the Closing Date or fail to pay any Tax shown as due on such a Tax Return;
(n)fail to make any of the material capital expenditures (on a cumulative basis)
contemplated in the Company’s and its Subsidiaries’ capital expenditures budget
plan set forth on Schedule 6.1(n) that are specified therein to be made prior to
the Closing Date, except for usual and ordinary delays in capital expenditures
that arise in the ordinary course of business that are not motivated, directly
or indirectly, to improperly affect the timing of any such capital expenditures;
(o)except in the ordinary course of business consistent with past practice or in
connection with any transaction to the extent specifically permitted by any
other subclause of this Section 6.1(ii), (i) enter into any contract that would,
if entered into prior to the date hereof, be a Material Contract, or
(ii) materially modify, materially amend or terminate any Material Contract or
waive, release or assign any material rights or claims thereunder;
(p)adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other material
reorganization of the Company or its Subsidiaries;
(q)enter into any new line of business outside the businesses being conducted by
the Company and its Subsidiaries on the date hereof;

42

--------------------------------------------------------------------------------




(r)amend, modify or terminate that certain Name and Likeness Agreement, dated
May 5, 2010, as amended through the date hereof, by and between Stuart Weitzman
IP, LLC and Stuart A. Weitzman; or
(s)agree, in writing or otherwise, to take any of the foregoing actions.
6.2    Access to Information; Confidentiality.
(a)During the period from the date of this Agreement to the Closing Date (unless
this Agreement is terminated pursuant to Section 11.1), the Company will, and
will cause each of its Subsidiaries to, during regular business hours and upon
reasonable request give Purchaser and its authorized representatives (including
its employees, financing sources and accounting and legal representatives)
reasonable access to all books, records, key personnel, independent accountants,
legal counsel, offices and other facilities and properties of the Company and
each of its Subsidiaries and other things reasonably related to the Business,
including following HSR Clearance reasonable access for the purpose of
Purchaser’s planning of the integration of the operations of the Business into
Purchaser following the Closing; provided that (i) any such access shall not
unreasonably interfere with the business or operations of the Company or its
Subsidiaries, (ii) any such access shall not, except as otherwise agreed in
writing by Seller and the Company, include sampling or testing of soil,
sediment, surface or ground water and/or building material, (iii) neither the
Company nor any of its Subsidiaries shall be obligated to provide any access to
any documents or data which they are prohibited from doing so pursuant to
applicable law or contractual restriction, as determined in the reasonable
opinion of counsel and (iv) Purchaser shall not contact any customer or supplier
or other material business relation of the Company or any of its Subsidiaries in
connection with the transactions contemplated hereby or otherwise with respect
to matters pertaining to the Company, any of its Subsidiaries and/or any of
their respective businesses without the prior approval of Seller's board of
managers (which approval shall not be unreasonably withheld, conditioned or
delayed). All requests for access from Purchaser and its authorized
representatives shall be directed to Goldman, Sachs & Co. or such other Persons
as Seller may designate in writing from time to time (collectively, the
"Designated Contacts"); provided that for the avoidance of doubt Purchaser may
contact Stuart Weitzman and Wayne Kulkin following the date hereof on matters
reasonably related to the Business.
(b)Other than the Designated Contacts or with the express written consent of
Seller (which consent shall not be unreasonably withheld, conditioned or
delayed), Purchaser is not authorized to and shall not (and shall cause its
employees, agents, advisors, representatives and Affiliates not to) contact
and/or communicate with any officer, director, employee, franchisee, customer,
supplier, distributor, wholesaler, department store, independent contractor,
sales agent, designer, lessee, lessor, landlord, lender or other material
business relation of the Company or any of its Subsidiaries prior to the Closing
in connection with the transactions contemplated hereby or otherwise with
respect to matters pertaining to the Company, any of its Subsidiaries and/or any
of their respective businesses. Notwithstanding anything to the contrary
contained herein, nothing in this Agreement shall prevent Purchaser from
contacting or communicating with any of the foregoing Persons in Purchaser’s
ordinary course of business consistent with past practice so long as any such
contacts are unrelated to the transactions contemplated hereby.

43

--------------------------------------------------------------------------------




(c)Any confidential information provided to, or obtained by, Purchaser from the
Company, any of its Subsidiaries or any of their respective representatives
shall be subject to the terms and conditions of that certain Confidentiality
Agreement, dated as of September 8, 2014, between the Company and Purchaser (the
"Confidentiality Agreement"). Without limiting the foregoing, prior to the
Closing Date and after any termination of this Agreement, Purchaser shall hold
and shall cause its Affiliates, officers, directors, employees, accountants,
counsel, consultants, advisors, agents and other Representatives (as such term
is defined in the Confidentiality Agreement) of Purchaser to hold, in
confidence, all documents and information concerning the Company or any
Subsidiary of the Company or Seller furnished to Purchaser or any of its
Affiliates, officers, directors, employees, accountants, counsel, consultants,
advisors, agents and/or Representatives (as such term is defined in the
Confidentiality Agreement) in connection with the transactions contemplated by
this Agreement in the manner specified in the Confidentiality Agreement.
6.3    Filings and Authorizations.
(a)Cooperation. Subject to the terms and conditions set forth in this Agreement,
including Section 6.3(d) below, the Company, Seller and Purchaser shall
cooperate with each other and use (and shall cause their respective Affiliates
to use) their respective reasonable best efforts to take or cause to be taken
all actions, and do or cause to be done all things, reasonably necessary, proper
or advisable on its part under this Agreement and applicable laws to consummate
and make effective the transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as promptly as practicable all
documentation to effect all necessary notices, reports and other filings and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any
Governmental Authority in order to consummate the transactions contemplated by
this Agreement. Subject to applicable laws relating to the exchange of
information, Purchaser, Seller and the Company shall have the right to review in
advance, and to the extent practicable each will consult with the other on and
consider in good faith the views of the other in connection with, all of the
information relating to Purchaser, Seller or the Company, as the case may be,
and any of their respective Affiliates, that appears in any filing made with, or
written materials submitted to, any third party or any Governmental Authority in
connection with the transactions contemplated by this Agreement. In exercising
the foregoing rights, each of the Company, Seller and Purchaser shall act
reasonably and as promptly as practicable.
(b)Information. Subject to applicable laws, the Company, Seller and Purchaser
each shall, upon request by the other, furnish the other with all information
concerning itself, its Affiliates, directors, officers and stockholders and such
other matters as may be reasonably necessary or advisable in connection with any
statement, filing, notice or application made by or on behalf of Purchaser,
Seller, the Company or any of their respective Affiliates to any Governmental
Authority in connection with the transactions contemplated by this Agreement,
including under the HSR Act and any other applicable antitrust law.
Notwithstanding the foregoing, in connection with the performance of each
party's respective obligations pursuant to Section 6.3(a) and Section 6.3(d)
below, each party may, as each determines is reasonably necessary, designate
competitively sensitive material provided to the other pursuant to this Section
6.3(b) as "Outside Counsel Only." Such materials and the information contained
therein shall be given only to the outside legal counsel of the recipient and
will not be disclosed by such outside counsel to directors, officers or
employees

44

--------------------------------------------------------------------------------




of the recipient unless express permission is obtained in advance from the
source of the materials (the Company, Seller or Purchaser, as the case may be)
or its legal counsel. Notwithstanding anything to the contrary in this Section
6.3(b), materials provided to any other party hereto or its counsel may be
redacted to remove references concerning the valuation of the Company and its
Subsidiaries.
(c)Status. Subject to applicable laws and the instructions of any Governmental
Authority, the Company and Seller (on the one hand) and Purchaser (on the other
hand) each shall keep the other apprised of the status of matters relating to
completion of the transactions contemplated hereby, including promptly
furnishing the other with copies of notices or other communications received by
Purchaser, the Company or Seller, as the case may be, or any of their respective
Affiliates, from any third party or any Governmental Authority with respect to
the transactions contemplated by this Agreement. Neither the Company, Seller nor
Purchaser shall permit any of its Affiliates, officers or any other
representatives to participate in any meeting with any Governmental Authority in
respect of any filings, investigation or other inquiry with respect to the
transactions contemplated hereby unless it consults with the other parties in
advance and, to the extent permitted by such Governmental Authority, gives the
other parties the opportunity to attend and participate thereat.
(d)Antitrust Matters.
(i)Subject to the terms and conditions set forth in this Agreement, without
limiting the generality of the undertakings pursuant to this Section 6.3, each
of Seller and the Company, on the one hand, and Purchaser, on behalf of itself
and each of its Affiliates, on the other hand, agree to take or cause to be
taken the following actions:
(A)as soon as practicable, and in any event, no later than ten (10) Business
Days following the date of this Agreement, to file the initial pre-merger
notifications with respect to this Agreement and the transactions contemplated
herein required under the HSR Act (which filing, including the exhibits thereto,
need not be shared or otherwise disclosed to the other parties except to outside
counsel of each party) for each of Purchaser and the Company, in each case,
requesting early termination of the waiting period with respect to the
transactions contemplated hereby and to file as soon as practicable any
notification or other form necessary to obtain any consents, clearances or
approvals required under or in connection with any other antitrust law;
(B)to promptly provide to each and every federal, state, local or foreign court
or Governmental Authority with jurisdiction over enforcement of any applicable
antitrust law, non-privileged information and documents requested by any such
Governmental Authority in connection with obtaining any such approval of such
Governmental Authority that is necessary, proper or advisable to permit
consummation of the transactions contemplated hereby;
(C)to use reasonable best efforts to take, and to cause each of its Subsidiaries
to take, any and all actions necessary to obtain any consents, clearances or
approvals required under or in connection with any antitrust law, enable all
waiting periods under any antitrust law to expire and avoid or eliminate each
and every impediment under any antitrust law asserted by any Governmental
Authority, in each

45

--------------------------------------------------------------------------------




case, to enable the transactions contemplated hereby to occur prior to the
Termination Date, including promptly complying with or modifying any requests
for additional information (including any second request) by any Governmental
Authority; and
(D)to refrain from entering into any agreement, arrangement or other
understanding to acquire any assets or properties that would prevent or
materially delay receipt of any approval under the HSR Act or other antitrust
law or prevent, materially delay or materially impede the consummation of the
transactions contemplated by this Agreement.
(ii)Subject to the last sentence of this Section 6.3(d)(ii), Purchaser shall
take, and cause its Affiliates to take, any and all actions necessary to obtain
any consents, clearances or approvals required under or in connection with the
HSR Act or any other antitrust law, and to enable all waiting periods under the
HSR Act or any other antitrust law to expire, and to avoid or eliminate each and
every impediment under the HSR Act or any other antitrust law asserted by any
Governmental Authority, in each case, to consummate the transactions
contemplated hereby, including (A) promptly complying with or modifying any
requests for additional information (including any second request) by any
Governmental Authority; (B) if necessary to obtain clearance by any Governmental
Authority, offering, negotiating, committing to and effecting, by consent
decree, a hold separate order or otherwise, the sale, divestiture, license or
other disposition of any and all of the capital stock, assets, rights, products,
leases, businesses or other operations or interests therein of the Company
and/or its Subsidiaries or Purchaser or its Affiliates; and (C) contesting,
defending and appealing any threatened or pending preliminary or permanent
injunction or other order, decree or ruling or statute, rule, regulation or
executive order that would adversely affect the ability of any party to
consummate the transactions contemplated hereby and taking any and all other
actions to prevent the entry, enactment or promulgation thereof. Notwithstanding
anything to the contrary in this Section 6.3, Purchaser shall not be required to
take any action contemplated by clause (B) of the immediately preceding sentence
if such action would be reasonably expected to have a material adverse effect on
the business, operations, financial condition or results of operations of
Purchaser and its Subsidiaries (including the Company and its Subsidiaries after
the Closing), taken as a whole.
(iii)Purchaser will not withdraw its initial filing under the HSR Act or any
other antitrust law, as the case may be, and refile it unless Seller has
consented in advance to such withdrawal and refiling. Nothing in this Agreement
shall require Seller, the Company or their respective Affiliates to take or
agree to take any action with respect to the Company's or its Subsidiaries'
business or operations unless the effectiveness of such agreement or action is
conditioned upon the Closing.
6.4    Satisfaction of Conditions. During the period from the date hereof to the
earlier of immediately prior to the Closing and the date that this Agreement is
terminated in accordance with its terms, on and subject to the terms and
conditions hereof, each of the parties hereto shall use its reasonable best
efforts to cause the conditions set forth in Article VIII and Article IX to be
satisfied and to consummate the transactions contemplated herein, in each case
as promptly as practicable after the date hereof.

46

--------------------------------------------------------------------------------




6.5    Exclusive Dealing. Immediately after the execution of this Agreement,
Seller shall terminate and cease, and shall cause the Company and its
Subsidiaries and their respective officers, directors, employees, agents,
financial advisors, attorneys, accountants and other representatives to
terminate and cease, all discussions and negotiations that may then be ongoing
by any of them with any Person (other than Purchaser and/or its Affiliates and
representatives) with respect to any purchase of any equity interests of the
Company or any of its Subsidiaries or any merger, sale of all or substantially
all of the assets of, recapitalization or similar transaction involving the
Company or any of its Subsidiaries. During the period from the date of this
Agreement to the earlier of (i) the Closing Date and (ii) the date this
Agreement is terminated in accordance with its terms, Seller shall not take, and
shall cause the Company and its Subsidiaries and the respective Affiliates,
officers, directors, employees, agents, financial advisors, attorneys,
accountants and other representatives of the Company, its Subsidiaries and
Seller to refrain from taking, any action to, directly or indirectly, encourage,
initiate, solicit or engage in discussions or negotiations with, or provide any
information to, any Person, other than Purchaser (and its Affiliates and
representatives), concerning any purchase of any equity interests of the Company
or any of its Subsidiaries or any merger, sale of all or substantially all of
the assets of, recapitalization or similar transaction involving the Company or
any of its Subsidiaries.
6.6    Distribution of Cash. Notwithstanding any other provision to the contrary
contained in this Agreement, on and prior to the Closing Date, (a) Seller (as
the holder of all of the Purchased Interests) shall be entitled to receive from
the Company and its Subsidiaries by way of dividends, distributions, return of
capital or otherwise all cash and cash equivalents owned or held by or for the
benefit of the Company and its Subsidiaries prior to and as of immediately prior
to the Closing and (b) Seller, the Company and its Subsidiaries may use any and
all such cash and cash equivalents as any of them see fit, including, without
limitation, to pay or repay any obligations or liabilities of the Company and
its Subsidiaries (including any indebtedness for borrowed money and/or Company
Transaction Expenses); provided that each store location operated by the Company
or any of its Subsidiaries shall be left with no less than One Thousand Dollars
($1,000) in cash on hand at the Closing. Purchaser acknowledges that all such
cash and cash equivalents of the Company and its Subsidiaries prior to Closing
are the exclusive property of Seller.    
6.7    Intercompany Arrangements. Except as set forth on Schedule 6.7 (and
except for the Transition Services Agreement), effective as of the Closing, (i)
all services (including cash management and treasury, accounting, tax,
insurance, human resources and employee benefits, environmental, banking, legal,
data network and other services) provided to the Company or any of its
Subsidiaries by any Former Jones Group Company, including any agreements or
understandings with respect thereto, and (ii) any other agreements or
understandings between the Company or any of its Subsidiaries, on the one hand,
and any Former Jones Group Company, on the other hand, as in effect as of the
Closing and under which there is any future material payment obligation that
survives the Closing, will, in each case of the foregoing clauses (i) and (ii),
immediately terminate effective as of the Closing without any further action on
the part of the parties thereto and, except for any liabilities or obligations
with respect thereto reflected in the finalized calculation of Net Working
Capital pursuant to this Agreement, none of the Company or any of its
Subsidiaries, on the one hand, or any Former Jones Group Company or any of its
post-Closing Affiliates, on the other hand, shall have any further liability or
obligation with respect to any such

47

--------------------------------------------------------------------------------




terminated agreement or understanding. Without limiting the generality of the
foregoing, as of the Closing, the coverage under all insurance policies
maintained by Seller, any Former Jones Group Company and/or any of their
respective post-Closing Affiliates related to the Company and/or any of its
Subsidiaries (other than, for the avoidance of doubt, insurance policies
maintained by the Company or an of its Subsidiaries in which any of the
foregoing Persons are the exclusive named insureds) shall continue in force only
for the benefit of Seller and its post-Closing Affiliates and not for the
benefit of Purchaser or its Affiliates (including, after the Closing, any of the
Company and its Subsidiaries). Purchaser agrees to arrange for its own account
insurance policies with respect to the Company and its Subsidiaries covering all
periods beginning from and after the Closing and agrees not to seek (and to
cause the Company and its Subsidiaries not to seek from and after the Closing),
through any means, to benefit from any of the insurance policies maintained by
Seller, any Former Jones Group Company and/or any of their respective
post-Closing Affiliates which may provide coverage for claims relating in any
way to the Company and/or any of its Subsidiaries.
Each Former Jones Group Company and/or any of their respective post-Closing
Affiliates are intended third party beneficiaries of this Section 6.7. Without
limiting the right of any such Persons under this Agreement, Seller may enforce
the rights of each of them under this Section 6.7.
6.8    No Financing Condition. Notwithstanding anything contained in this
Agreement to the contrary, Purchaser acknowledges and agrees that its
obligations hereunder are not conditioned in any manner upon its ability to
obtain any financing from any lenders or other financing sources. In addition,
for the avoidance of doubt, Purchaser acknowledges and agrees that the existence
of any conditions contained under any financing arrangements or commitments of
or to Purchaser shall not constitute, nor be construed to constitute, a
condition to the consummation of the transactions contemplated by this
Agreement.
6.9    Outstanding Letters of Credit. The Company has informed Purchaser that it
or one of its Subsidiaries has caused to be issued, for the benefit of the
Company and/or its Subsidiaries, the letters of credit listed on Schedule 6.9
(together with any such letters of credit issued for the benefit of the Company
or its Subsidiaries prior to the Closing, the "Pre-Closing Letters of Credit").
At or prior to the Closing, Purchaser shall either (i) substitute replacement
letters of credit for the Pre-Closing Letters of Credit and arrange for return
and cancellation of the Pre-Closing Letters of Credit without further liability
to Seller, the Company or any of its Subsidiaries or (ii) have issued
back-to-back letters of credit or other credit support satisfactory to the
issuer(s) of such Pre-Closing Letters of Credit, in any such case, at the sole
risk of and for the account of Purchaser. From and after the Closing, Purchaser
agrees that it shall bear all risk of loss with respect to the Pre-Closing
Letters of Credit or any substitution therefor, and Purchaser further agrees,
for the avoidance of doubt, that the Aggregate Purchase Price shall not be
reduced by reason of the Pre-Closing Letters of Credit.
6.10    Consents. During the period from the date of this Agreement to the
earlier of (i) the Closing Date and (ii) the date this Agreement is terminated
in accordance with its terms, Seller shall use its commercially reasonable
efforts, and shall cause the Company and each of its Subsidiaries to use their
respective commercially reasonable efforts, to assist Purchaser (at Purchaser’s
sole cost and expense) in Purchaser’s efforts to obtain all of the consents,
approvals or notifications set forth on Schedule 6.10 prior to the Closing in
respect of the transactions

48

--------------------------------------------------------------------------------




contemplated hereby. Notwithstanding any provision in this Agreement to the
contrary, Purchaser acknowledges and agrees that (1) certain consents, approvals
and notifications to (or in respect of) the transactions contemplated by this
Agreement (including those listed on Schedule 6.10) may be required from parties
to contracts, leases, licenses or other agreements to which the Company and/or
any of its Subsidiaries is a party (including the Material Contracts) or
otherwise and such consents, approvals and notifications have not been obtained
and/or made, and, prior to the Closing, such consents, approvals and
notifications may not be obtained and/or made, (2) the failure to obtain or make
(or seek or to obtain or make) any such consent, approval or notice (including
any of those set forth on Schedule 6.10 hereof), shall not delay or prevent the
Closing or in any way be deemed to be a pre-condition to the consummation of the
transactions contemplated hereby and (3) neither Seller nor any of its
respective Affiliates or representatives shall have any liability whatsoever to
Purchaser or any of its Affiliates (and Purchaser and its Affiliates shall not
be entitled to assert any claims) arising out of or relating to the failure to
obtain or make any consents, approvals and/or notices that may have been or may
be required in connection with the transactions contemplated by this Agreement
or because of the default, acceleration or termination of any such contract,
lease, license or other agreement as a result thereof, and (4) no condition of
Purchaser shall be deemed not to be satisfied as a result of the failure to
obtain any consent or as a result of any such default, acceleration or
termination or loss of right or any lawsuit, action, claim, proceeding or
investigation commenced or threatened by or on behalf of any Person arising out
of or relating to the failure to obtain any consent or any such default,
acceleration or termination or loss of right.
6.11    Notification. During the period from the date of this Agreement to the
earlier of (i) the Closing Date and (ii) the date this Agreement is terminated
in accordance with its terms, Seller shall notify Purchaser in writing if Seller
obtains Knowledge that any of the representations and warranties of Seller
and/or the Company set forth in this Agreement are untrue or incorrect such that
such breach would reasonably be expected to give rise to a failure of the
condition precedent set forth in Section 8.1 within five (5) Business Days of
Seller first obtaining Knowledge of such breach; provided, however, that the
delivery of any notice pursuant to this Section 6.11 shall not cure any breach
of any representation or warranty or otherwise limit or affect the remedies
available hereunder to any party.


ARTICLE VII
COVENANTS OF PURCHASER, SELLER AND THE COMPANY
7.1    Post Closing Cooperation. From and after the Closing, Purchaser shall,
and shall cause the Company and its Subsidiaries to, provide Seller and its
Affiliates (including any Former Jones Group Company) and their respective
authorized representatives with reasonable access, during normal business hours
as reasonably requested by Seller, to the books, records (including accountant's
work papers), properties, facilities, employees and representatives of the
Company and its Subsidiaries with respect to periods prior to the Closing Date,
matters occurring on or prior to the Closing Date and/or in connection with any
matter relating to or arising out of this Agreement and/or any of the
transactions contemplated hereby (whether or not relating to periods prior to
the Closing Date or matters occurring on or prior to the Closing Date), and the
ability to inspect and copy any such books and records and/or (if required)
obtain the originals thereof; provided that (i) any such access shall not
unreasonably interfere with the business or operations of the Company

49

--------------------------------------------------------------------------------




or its Subsidiaries and (ii) neither the Company nor any of its Subsidiaries
shall be obligated to provide any access to any documents or data which they are
prohibited from doing so pursuant to applicable law or contractual restriction,
as determined in the reasonable opinion of counsel. Unless otherwise consented
to in writing by Seller, Purchaser shall not permit the Company or any of its
Subsidiaries, for a period of six (6) years, or such longer period as required
by applicable law, following the Closing Date, to destroy, alter or otherwise
dispose of any of its books and records, or any portions thereof, relating to
periods prior to the Closing Date and/or matters relating to this Agreement and
the transactions contemplated hereby without first giving at least thirty (30)
days prior written notice to Seller and offering to surrender to Seller such
books and records or such portions thereof.
7.2    Indemnification and Insurance.
(a)From and after the Closing, each of Purchaser, the Company and its
Subsidiaries will indemnify and hold harmless, to the fullest extent permitted
under applicable law (and Purchaser will also advance expenses as incurred to
the fullest extent permitted under applicable law), each present and former
director and officer of the Company and each of its Subsidiaries (collectively,
the "Indemnified Parties") against any costs, expenses (including reasonable
attorneys' fees), judgments, fines, losses, claims, damages, liabilities and
amounts paid in settlement (collectively, "Costs") incurred in connection with
any claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or related to such Indemnified
Parties' service as a director or officer of the Company or any of its
Subsidiaries or services performed by such persons at the request of the Company
or any of its Subsidiaries at or prior to the Closing, whether asserted or
claimed prior to, at or after the Closing, including, for the avoidance of
doubt, in connection with (i) the transactions contemplated by this Agreement
and (ii) actions to enforce this provision or any other indemnification or
advancement right of any Indemnified Party; provided that the Person to whom
Costs are advanced provides an undertaking to repay such Costs if it is
ultimately determined that such Person is not entitled to indemnification.
(b) From and after the Closing, Purchaser shall cause the Company and each of
its Subsidiaries to continue to maintain in effect for a period of six (6) years
from and after the Closing directors' and officers' liability insurance for the
benefit of the Indemnified Parties with an insurer with the same or better
credit rating as the Company's and its Subsidiaries' insurer as of the date of
this Agreement with benefits, terms, conditions, retentions and levels of
coverage that are at least as favorable to the Indemnified Parties as the
Company's and its Subsidiaries' existing policies with respect to any matters
that existed or occurred at or prior to the Closing (including in connection
with this Agreement or the transactions or actions contemplated hereby) ("D&O
Insurance"), or Purchaser shall cause the Company and each of its Subsidiaries
to use reasonable best efforts to purchase comparable D&O Insurance for such
six-year period with benefits, terms, conditions, retentions and levels of
coverage that are at least as favorable to the insureds as provided in the
Company's and its Subsidiaries' existing policies as of the date of this
Agreement; provided that in no event shall Purchaser, the Company or its
Subsidiaries be required to expend for such policies pursuant to this sentence
an annual premium amount in excess of 300% of the annual premiums currently paid
by the Company and its Subsidiaries for such insurance; provided further that,
if the annual premiums of such insurance coverage exceed such amount, the
Company and its

50

--------------------------------------------------------------------------------




Subsidiaries shall obtain a policy with the greatest coverage available for a
cost not exceeding such amount.
(c)If Purchaser, the Company or any of its Subsidiaries or any of their
respective successors or assigns (i) shall consolidate with or merge into any
other corporation or entity and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) shall transfer all
or substantially all of its properties and assets to any individual, corporation
or other entity, then, and in each such case, proper provisions shall be made so
that the successors and assigns of Purchaser, the Company or any such Subsidiary
of the Company shall assume all of the obligations set forth in this Section
7.2.
(d)The provisions of this Section 7.2 are intended to be for the benefit of, and
shall be enforceable by, each of the Indemnified Parties, who are third party
beneficiaries of this Section 7.2.
(e)The rights of the Indemnified Parties under this Section 7.2 shall be in
addition to any rights such Indemnified Parties may have under the
organizational documents of the Company and each of its Subsidiaries, or under
any applicable contracts or laws. All rights to indemnification and exculpation
from liabilities for acts or omissions occurring at or prior to the Closing and
rights to advancement of expenses relating thereto now existing in favor of any
Indemnified Party as provided in the organizational documents of the Company and
each of its Subsidiaries or the indemnification agreements between such
Indemnified Party and the Company or any of its Subsidiaries set forth on the
Disclosure Schedule shall survive the consummation of the transactions
contemplated hereby and shall not be amended, repealed or otherwise modified in
any manner that would adversely affect any right thereunder of any such
Indemnified Party unless such amendment, repeal or modification is required by
applicable law.
7.3    Personnel Matters.
(a)Purchaser agrees that, during the period commencing at the Closing and ending
on the first anniversary thereof, each employee of the Company and its
Subsidiaries who continues employment with Purchaser, the Company or any of its
Subsidiaries after the Closing (the "Continuing Employees") will be provided
with (i) base salary or regular wages, as applicable, and annual cash bonus
opportunities that are no less favorable than such Continuing Employee’s base
salary or regular wages, as applicable, and annual cash bonus opportunities
provided by the Company and its Subsidiaries to each such Continuing Employee
immediately prior to the Closing and (ii) other employee benefits (including
paid time off) which are substantially comparable in the aggregate to the
employee benefits provided by Purchaser to similarly situated employees of
Purchaser immediately prior to the Closing; provided that the continued
participation of the Continuing Employees in Benefit Plans following the Closing
shall satisfy the requirements of this clause (ii). Without limiting the
foregoing, following the Closing, Purchaser and the Company shall, and shall
cause each of the Company's Subsidiaries to, pay to the Continuing Employees in
the ordinary course of their respective businesses the annual incentive bonuses
in respect of calendar year 2014, provided that Purchaser shall not be obligated
to pay any amounts in respect thereof in excess of the amount accrued by the
Company on the Financial Statements for annual incentive bonuses in respect of
calendar year 2014.

51

--------------------------------------------------------------------------------




(b)Purchaser shall cause any employee benefit plans which the Continuing
Employees are entitled to participate in after the Closing to take into account
for purposes of eligibility, vesting and level of benefits thereunder, service
for the Company and its Subsidiaries as if such service were with Purchaser, to
the same extent such service was credited under a comparable plan of the Company
and/or its Subsidiaries (except to the extent it would result in a duplication
of benefits with respect to the same period of service). Purchaser shall, and
shall cause its direct and indirect Subsidiaries (including the Company and its
Subsidiaries) to (i) waive all limitations as to preexisting conditions
exclusions and all waiting periods with respect to participation and coverage
requirements applicable to each Continuing Employee under any welfare benefit
plan in which a Continuing Employee is eligible to participate on or after the
Closing and (ii) credit each Continuing Employee for any co-payments,
deductibles and other out-of-pocket expenses paid prior to the Closing under the
terms of any corresponding Benefit Plan in satisfying any applicable deductible,
co-payment or out-of-pocket requirements for the plan year in which the Closing
occurs under any welfare benefit plan in which the Continuing Employee
participates on and after the Closing.
(c)No provision of this Section 7.3 shall create any third-party beneficiary or
other rights in any Continuing Employee or former employee (including any
beneficiary or dependent thereof) in respect of any benefits that may be
provided, directly or indirectly, under any of the employee benefit plans,
programs, policies and arrangements maintained by Purchaser, the Company or any
of their respective Subsidiaries or Affiliates. Notwithstanding anything in this
Agreement to the contrary, nothing in this Section 7.3 shall impede or limit
Purchaser, the Company or any of their respective Subsidiaries or Affiliates
from (x) terminating any of their employees at any time for any reason or no
reason, subject to the provisions of applicable law and Benefit Plans, or (y)
amending or terminating any Benefit Plan or any of the employee benefit plans,
programs, policies and arrangements maintained by Purchaser, the Company or any
of their respective Subsidiaries or Affiliates following the Closing.
7.4    WARN Act Notice. Purchaser shall be solely responsible for providing any
notice required under the WARN Act in respect of the termination after the
Closing of the employment of any employee of the Company or any of its
Subsidiaries located in the United States, and shall indemnify and hold Seller
harmless from any liability arising from any failure of Purchaser to comply
fully with the foregoing covenant; provided, however, that, during the period
from the date of this Agreement to the earlier of (i) the Closing Date and (ii)
the date this Agreement is terminated in accordance with its terms, within five
(5) Business Days after the end of each calendar month during such period
(beginning with the month ending January 31, 2015), the Company shall provide
Purchaser with an updated list of full-time salaried employees of the Company
who primarily provide services in the United States and whose employment with
the Company or any of its Subsidiaries was terminated during such monthly
period; provided further however, that Purchaser acknowledges and agrees that
the failure by the Company to deliver any list as contemplated by the preceding
proviso shall not delay or prevent the Closing or any in way be deemed to be a
pre-condition to the consummation of the transactions contemplated hereby.
7.5    Preparation of Tax Returns.
(a)Prior to the Closing Date, the Company shall prepare and timely file (or
cause to be prepared and timely filed), consistent with applicable law, all Tax
Returns required to be filed

52

--------------------------------------------------------------------------------




by any of the Company and its Subsidiaries prior to the Closing Date (after
taking into account all valid extensions) and timely pay (or cause to be paid)
all Taxes shown as due on such Tax Returns.
(b)Prior to the Closing Date, the Company shall prepare and file (or cause to be
prepared and filed) (x) the Internal Revenue Service Form 1120 (including Form
8594 for the Carveout Sale) and (y) any state income Tax Returns, in each case,
with respect to the affiliated group of which the Company is the common parent
and for the taxable year ended December 31, 2014 (the “2014 Company Income Tax
Returns”). All 2014 Company Income Tax Returns shall be prepared consistent with
(i) applicable law and (ii) Exhibit 7.5(b).
(c)From and after the Closing, Purchaser shall be responsible for the
preparation of all Tax Returns for the Company and its Subsidiaries, and shall
be solely responsible for the payment of all Taxes due and owing with respect to
the Company and each of its Subsidiaries. Notwithstanding the foregoing, and
except as would be consistent with a Seller Final Determination, Purchaser shall
not, and shall not allow the Company or any of its Subsidiaries to, (i) file any
Tax Return (including an amended Tax Return) that allocates the purchase price
paid pursuant to that certain Purchase Agreement dated as of December 19, 2013,
by and between Stuart Weitzman Acquisition Co. LLC (f/k/a Jasper SW, LLC), a
Delaware limited liability company, and Jasper Parent LLC, as amended by that
certain Amendment No. 1 to Purchase Agreement, dated as of February 12, 2014, by
and between Stuart Weitzman Acquisition Co. LLC and Jasper Parent LLC, and as
further amended by that certain Amendment No. 2 to Purchase Agreement, dated as
of April 7, 2014, by and between Stuart Weitzman Acquisition Co. LLC and Jasper
Parent LLC (as so amended, referred to herein as the “Carveout Purchase
Agreement”) among the interests and assets of the “Transferred Subsidiaries” and
“Transferred Business” (as such terms are defined in the Carveout Purchase
Agreement), or otherwise report for any Tax purpose (or initiate any discussions
with or disclosures to a taxing authority regarding) the Carveout Sale, in a
manner that is inconsistent with the allocation or reporting used by the Company
and its Subsidiaries in the 2014 Company Income Tax Returns (including the Form
8594 included in the 2014 Company Income Tax Returns) or (ii) amend any Tax
Return of the Company or any of its Subsidiaries (including the 2014 Company
Income Tax Returns) filed prior to the Closing Date, in each case, without the
prior written consent of Seller.
(d)Each of the parties hereto shall cooperate fully, as and to the extent
reasonably requested by any other party, in connection with the filing of Tax
Returns pursuant to this Section 7.5 and any audit, litigation or other
proceeding with respect to Taxes related thereto. Such cooperation shall include
the retention for the full period of any statute of limitations and (upon any
other party's request) the provision of records and information that are
reasonably relevant to any such Tax Return, audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. If any taxing authority initiates any audit, examination,
investigation or other proceeding with respect to the Carveout Sale of which
Seller or any Affiliate of Seller becomes aware, then Seller shall provide
reasonable written notice to Purchaser within thirty (30) days. If there is a
final settlement or “determination” within the meaning of Section 1313(a) of the
Code (or comparable provision of state, local, or non-U.S. Law) with respect to
the Carveout Sale that is inconsistent with the allocation or reporting used by
the Company and its Subsidiaries in the 2014 Company Income Tax Returns (such a
settlement or determination shall be referred to as a “Seller

53

--------------------------------------------------------------------------------




Final Determination”) of which Seller or any Affiliate of Seller becomes aware,
Seller shall provide to Purchaser reasonable written notice of such Seller Final
Determination (including a reasonably detailed description of such Seller Final
Determination) within thirty (30) days.
7.6    No Section 338 Election. No party hereto nor any affiliate thereof shall
make an election under Section 338 of the Code or any similar provision of
foreign, state or local law in respect of the purchase and sale of the Purchased
Interests, any of the assets of the Company or any of its Subsidiaries or the
other transactions contemplated by this Agreement.
7.7    Transfer Taxes. All Transfer Taxes shall be borne by Purchaser, and
Purchaser shall file all necessary Tax Returns and other documentation with
respect to all such Transfer Taxes.
7.8    Prior Tax Agreements. Seller shall terminate or cause to be terminated
any and all of the tax sharing, allocation, indemnification or similar
agreements, arrangements or undertakings in effect, written or unwritten, on the
Closing Date as between Seller or any predecessor or Affiliate thereof, on the
one hand, and the Company and any of its Subsidiaries, on the other hand, for
all Taxes imposed by any government or taxing authority, regardless of the
period in which such Taxes are imposed, and there shall be no continuing
obligation to make any payments under any such agreements, arrangements or
undertakings.
7.9    Guarantees and Other Credit Support.
(a)Purchaser acknowledges that Seller and certain of its post-Closing Affiliates
(including certain of the Former Jones Group Companies) have entered into
various arrangements in which guarantees, indemnities, credit support, letters
of credit, bonds, cash deposits or similar arrangements were issued or provided
by or on behalf of Seller or one or more of its post-Closing Affiliates (other
than the Company and its Subsidiaries) in order to support or facilitate the
business(es) of the Company and its Subsidiaries or otherwise for the benefit of
the Company and/or one or more of its Subsidiaries and/or one or more of its
business(es) (collectively, the "Support Obligations"). From and after the
Closing (and, if so requested by Seller, prior to the Closing), Purchaser shall
use reasonable best efforts to effect the full and unconditional release of
Seller and its post-Closing Affiliates (including the Former Jones Group
Companies), effective as of the Closing or as soon as commercially practicable
thereafter, from all Support Obligations listed on Schedule 7.9, including by
the issuance, to the beneficiaries thereof, in sufficient amounts of letters of
credit, guaranties, cash collateral and/or other credit support to cause such
unconditional release in full of the Support Obligations listed on Schedule 7.9.
(b) In connection with replacement of such Support Obligations by Purchaser,
Purchaser and Seller shall reasonably cooperate (at Purchaser's sole cost and
expense) to cause the beneficiary or beneficiaries of the Support Obligations to
terminate and redeliver to Seller or its post-Closing Affiliates (including any
applicable Former Jones Group Company), as applicable, as soon as practicable at
or following the Closing, each original copy of each original guaranty, letter
of credit or other instrument constituting or evidencing such Support
Obligations and any cash collateral in respect of the Support Obligations, as
applicable, and in each case, to take such other actions as may be required (or
reasonably requested by Seller) to terminate such Support Obligations.
(c) If Purchaser is not successful in obtaining the complete and unconditional
release of Seller and its post-Closing Affiliates (including any applicable
Former Jones Group Company) from the Support Obligations at the Closing, then
Purchaser shall continue to try to

54

--------------------------------------------------------------------------------




obtain such release after Closing and shall indemnify, defend and hold harmless
Seller and its post-Closing Affiliates (including the Former Jones Group
Companies) from and against any and all losses, damages, liabilities, causes of
action, judgments and reasonable out-of-pocket costs and fees and expenses
(including reasonable attorney's fees and disbursements) incurred by any such
indemnified Persons in connection with the Support Obligations. Purchaser shall,
for so long as any Support Obligation remains outstanding, not, and shall cause
the Company and each of their respective Subsidiaries not to, effect any
amendments or modifications or exercise any option or election to extend or
renew or effect any other changes to the underlying contracts, leases or other
business arrangements to which any of such Support Obligations relate, or
otherwise take any action that would effect any change to (or extension or
renewal of) such contracts, leases or other business arrangements without
Seller's prior written consent.
(d)Each of Seller's post-Closing Affiliates (including any applicable Former
Jones Group Company) are intended third party beneficiaries of this Section 7.9.
Without limiting the right of any post-Closing Affiliates of Seller (including
any applicable Former Jones Group Company) under this Agreement, Seller may
enforce the rights of each of its post-Closing Affiliates under this Section
7.9.
(e)From and after the Closing, Purchaser agrees that it shall bear all risk of
loss with respect to the Support Obligations or any substitution therefor, and
Purchaser further agrees that the Aggregate Purchase Price shall not be reduced
by reason of the Support Obligations.
7.10    Resignations of Officers and Directors. On the Closing Date, Seller
shall cause to be delivered to Purchaser executed resignations of the
individuals set forth on Schedule 7.10 from their positions as officers,
directors or managers, as the case may be, of the Company and/or any of its
Subsidiaries (to the extent such individuals are serving as officers, directors
or managers of the Company and/or any of its Subsidiaries as of the Closing
Date), such resignations to be effective as of the Closing.    
7.11    Section 280G.
(a)Purchaser and the Company acknowledge that certain amounts which may be
received by any Person in connection with the transactions contemplated by this
Agreement may be deemed to constitute a “parachute payment” (within the meaning
of Section 280G). The Company shall use commercially reasonable efforts to
obtain, prior to the solicitation of the requisite interest holder approval
described in Section 7.11(b), a Section 280G Waiver from each Disqualified
Individual, as determined immediately prior to the initiation of the
solicitation of the requisite interest holder approval described in Section
7.11(b), and who might otherwise receive or have the right or entitlement to
receive a “parachute payment” under Section 280G in connection with the
transactions contemplated by this Agreement, unless the requisite interest
holder approval of such parachute payments is obtained pursuant to Section
7.11(b).
(b)As soon as practicable following the receipt by the Company of the Section
280G Waivers, if any, for the applicable individuals described in Section
7.11(a), the Company shall submit to the applicable interest holders any
payments and/or benefits that are subject to a Section 280G Waiver (accompanied
by a disclosure statement) for approval in accordance with Section 280G(b)(5)(B)
of the Code. Prior to the Closing, the Company shall deliver to Purchaser with
respect to any payments or benefits that are subject to a Section 280G Waiver
(i) evidence that a

55

--------------------------------------------------------------------------------




interest holder vote was solicited in conformance with Section 280G, and the
requisite interest holder approval was obtained with respect to any payments
and/or benefits that were subject to the interest holder vote (the “Section 280G
Approval”) or (ii) notice that the Section 280G Approval was not obtained and as
a consequence, pursuant to the Section 280G Waiver, such “parachute payments”
shall not be made or provided. The Company shall deliver to Purchaser at least
two (2) Business Days prior to submission to the interest holders, copies of all
documents being submitted by the Company to the interest holders pursuant to
this Section 7.11(b) for Purchaser’s review and comment and approval (which
shall not be unreasonably withheld).
(c)Notwithstanding any provision to the contrary contained in this Agreement,
Purchaser expressly acknowledges and agree that none of Seller, the Company or
any of their respective Affiliates will have any liability or obligation of any
kind or nature to Purchaser or any other Person in the event that despite the
exercise of commercially reasonable efforts, the Company fails to obtain any or
all of the Section 280G Waivers from the Disqualified Individuals.
7.12    Further Assurances. Each of the parties hereto shall execute such
further documents and perform such other further acts as may be reasonably
required to carry out the provisions of this Agreement and the transactions
contemplated hereby.
7.13    Termination of Advisory Agreement. Effective as of the Closing, (x) the
Company shall terminate that certain Advisory Agreement, dated April 8, 2014
(the "Advisory Agreement"), among Sycamore Partners Management, L.L.C., Stuart
Weitzman Parent LLC, Stuart Weitzman Acquisition Co. LLC, Stuart Weitzman
Holdings, LLC, Stuart Weitzman, LLC, Stuart Weitzman IP, LLC and Stuart Weitzman
Retail Stores, LLC, with the effect that none of the parties thereto shall have
any further liability or obligation thereunder from and after the Closing, and
(y) at the Closing, the Company shall deliver to Purchaser evidence of such
termination, in a form reasonably satisfactory to Purchaser.
ARTICLE VIII
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER


The obligation of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, at or prior to the Closing, of
all of the following conditions, any one or more of which may be waived by
Purchaser in writing:
8.1    Representations and Warranties. (i) The representations and warranties of
Seller and the Company set forth in Section 3.7 (Capitalization; Subsidiaries)
and Section 4.6 (Ownership of Purchased Interests) hereof shall be true and
correct (without regard to any qualifications as to materiality or Material
Adverse Effect (or any correlative term) contained in such representations and
warranties) in all respects (other than with respect to any immaterial breaches
of any such representation or warranty) as of the date hereof and as of the
Closing Date, as if made at and as of such time (other than those
representations and warranties that address matters as of particular dates, in
which case such representations and warranties shall be true and correct in all
respects as of such particular dates (other than with respect to any immaterial
breaches of any such representation or warranty)), and (ii) each of the other
representations and warranties of Seller and the Company set forth in
Article III and Article IV hereof shall be true and correct (without regard to
any qualifications as to materiality or Material Adverse Effect (or any
correlative term) contained in such

56

--------------------------------------------------------------------------------




representations and warranties) as of the date hereof and as of the Closing
Date, as if made at and as of such time (other than those representations and
warranties that address matters as of particular dates, in which case such
representations and warranties shall be true and correct as of such particular
dates), except (x) for changes or developments contemplated by this Agreement,
and/or (y) in the case of clause (ii) above only, where the failure of such
representations and warranties to be so true and correct have not had, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
8.2    Performance. The Company and Seller shall have performed and complied in
all material respects with all agreements and covenants (other than Section
6.11) set forth in this Agreement to be performed and complied with by them
prior to or on the Closing Date.
8.3    No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred.
8.4    Certificates. Purchaser shall have received one or more certificates,
dated as of the Closing Date, signed by the chief executive officer or other
authorized officer of each of the Company and Seller, to the effect that, to the
knowledge of the Company or Seller, as the case may be, the conditions set forth
in Section 8.1, Section 8.2 and Section 8.3 have been satisfied.
8.5    Competition Filing; Legal Prohibition.
(a) Any waiting period (and any extensions thereof) under the HSR Act shall have
expired or been terminated.
(b)No Governmental Authority shall have enacted, entered, promulgated or
enforced an order, statute, injunction or judgment that is then in effect which
prohibits, enjoins or makes illegal the consummation of the transactions
contemplated hereby.
8.6    Certificate of Formation and Good Standing Certificate. Seller shall have
delivered to Purchaser a copy of the certificate of formation of the Company
(certified by the Secretary of State of Delaware) and a certificate of good
standing from the State of Delaware for the Company dated within fifteen (15)
days of the Closing Date.
8.7    Payoff Letters. The Company shall deliver to Purchaser a customary payoff
letter from each lien holder of the indebtedness for borrowed money under the
Financing Documents, together with lien terminations and other instruments of
discharge in a form reasonably satisfactory to Purchaser as may be reasonably
requested by Purchaser to extinguish the Loans and all security interests
related thereto; each such payoff letter to become effective immediately upon
(i) execution by the borrowers of such indebtedness of such payoff letter and
(ii) payment in full by Purchaser of all obligations with respect thereto.
8.8    Resignations. Purchaser shall have received the resignations to be
delivered pursuant to Section 7.10.
8.9    FIRPTA Certificate. Seller shall have delivered to Purchaser a
non-foreign affidavit prepared in accordance with the Treasury Regulations
promulgated under Section 1445 of the Code, signed by an officer of Seller,
dated as of the Closing Date, and in form and substance satisfactory to
Purchaser.
8.10    Escrow Agreement. The Escrow Agreement shall have been executed and
delivered by Seller and the Escrow Agent, and shall have become effective in
accordance with its terms.

57

--------------------------------------------------------------------------------




8.11    Transition Services Agreement. The Transition Services Agreement shall
have been executed and delivered by the parties thereto, and shall have become
effective in accordance with its terms.
8.12    2014 Company Income Tax Returns. The Company shall have filed (or caused
to have been filed) with the applicable Governmental Authority all 2014 Company
Income Tax Returns, and Purchaser shall have received a copy of each such Tax
Return and evidence of filing thereof.
8.13    Advisory Agreement Termination. Purchaser shall have received evidence
of the termination of the Advisory Agreement, in a form reasonably satisfactory
to Purchaser.


ARTICLE IX
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY AND SELLER


The obligation of the Company and Seller to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction, at or prior
to the Closing, of all of the following conditions, any one or more of which may
be waived by Seller (on behalf of the Company and Seller) in writing:
9.1    Representations and Warranties. The representations and warranties of
Purchaser set forth in Articles V hereof shall be true and correct in all
material respects at and as of the date hereof and as of the Closing Date, as
though then made (other than those representations and warranties that address
matters as of particular dates, in which case such representations and
warranties shall be true and correct in all material respects as of such
particular dates), except (i) for changes or developments contemplated by this
Agreement and/or (ii) where the failure of such representations and warranties
to be so true and correct would not, in the aggregate, have a material adverse
effect on Purchaser's ability to consummate the transactions contemplated
hereby.
9.2    Performance. Purchaser shall have performed and complied in all material
respects with all agreements and covenants set forth in this Agreement to be
performed and complied with by Purchaser prior to or on the Closing Date.
9.3    Certificate. Each of the Company and Seller shall have received a
certificate, dated as of the Closing Date, signed by the chief executive officer
or other authorized officer of Purchaser, to the effect that, to the knowledge
of Purchaser, the conditions set forth in Section 9.1 and Section 9.2 have been
satisfied.
9.4    Competition Filing; Legal Prohibition.
(a) Any waiting period (and any extensions thereof) under the HSR Act shall have
expired or been terminated.
(b)No Governmental Authority shall have enacted, entered, promulgated or
enforced an order, statute, injunction or judgment that is then in effect which
prohibits, enjoins or makes illegal the consummation of the transactions
contemplated hereby.

58

--------------------------------------------------------------------------------




9.5    Governing Document and Good Standing Certificate. Purchaser shall have
delivered to Seller a copy of the certificate of incorporation or formation (or
equivalent organizational document) of Purchaser (certified by the Secretary of
State of the state of its organization) and a certificate of good standing for
Purchaser from the state of its organization dated within fifteen (15) days of
the Closing Date.
9.6    Escrow Agreement. The Escrow Agreement shall have been executed and
delivered by Purchaser and the Escrow Agent, and shall have become effective in
accordance with its terms.


ARTICLE X
NO SURVIVAL; WAIVER


10.1    No Survival. The representations and warranties, and covenants and
agreements to the extent contemplating or requiring performance prior to the
Closing, set forth in this Agreement or in any certificate delivered pursuant to
Article VIII or Article IX of this Agreement shall not survive the Closing. Each
of the representations and warranties set forth in this Agreement or in any
certificate delivered in connection with this Agreement shall terminate
effective immediately as of the Closing such that no claim for breach of any
such representation or warranty, detrimental reliance or other right or remedy
(whether in contract, in tort or at law or equity) may be brought after the
Closing. The covenants and agreements of any party set forth in this Agreement
and in any other document delivered in connection herewith to the extent
contemplating or requiring performance by such party prior to the Closing
(including, for the avoidance of doubt, Section 6.1 hereof) shall terminate
effective immediately as of the Closing such that no claim for breach of any
such covenant, detrimental reliance or other right or remedy (whether in
contract, in tort or at law or equity) may be brought after the Closing. Each
covenant and agreement which by its terms requires performance at or after the
Closing (the "Surviving Covenants") shall expressly survive Closing until fully
performed in accordance with its terms and nothing in this Section 10.1 shall be
deemed to limit any rights or remedies of any Person for breach of any such
covenant (with it being understood that Purchaser shall also be liable (in
addition to the Company) for breach of any covenant or agreement requiring
performance by the Company or any of its Subsidiaries after the Closing and that
nothing herein shall limit or affect Purchaser's or any of its Affiliates'
liability for the failure to pay the Aggregate Purchase Price or pay other
amounts as required hereunder). Accordingly and for the avoidance of doubt,
following the Closing, except with respect to (i) the Surviving Covenants or
(ii) fraud, no party hereto shall have any liability or obligation of any kind
or nature whatsoever to any other party hereto (whether such liability is based
on a theory of breach of contract (including any breach of any representation,
warranty, covenant or agreement set forth in this Agreement), tort or otherwise)
arising out of or in any way related to any claim or cause of action with
respect to the subject matter of this Agreement, any certificate delivered
pursuant to Article VIII or Article IX and/or the transactions contemplated
hereby.
10.2    Waiver. C Each of Purchaser (on its behalf and on behalf of each of its
post-Closing Affiliates and any Person claiming through any of them) and the
Company (on its behalf and on behalf of each of its Subsidiaries) acknowledges
and agrees that, from and after the Closing, to the fullest extent permitted
under applicable law (including Environmental Law), any and all rights, claims
and causes of action it may have against Seller or any of its post-Closing
Affiliates (or any

59

--------------------------------------------------------------------------------




Former Jones Group Company) relating to the operation of the Company or its
Subsidiaries or their respective businesses prior to Closing, or relating to the
subject matter of this Agreement or the Disclosure Schedule and the transactions
contemplated hereby and thereby or the business(es) of the Company and its
Subsidiaries (including any right, whether arising at law or in equity, to seek
indemnification, contribution, cost recovery, damages, or any other recourse or
remedy, including as may arise under common law) are hereby waived, except with
respect to (i) the Surviving Covenants or (ii) any claims for fraud.
Furthermore, without limiting the generality of this Article X, and except with
respect to (i) the Surviving Covenants or (ii) any claims for fraud, Purchaser
covenants and agrees that no claim shall be brought or maintained by or on
behalf of Purchaser or any of its post-Closing Affiliates (including, after the
Closing, the Company and its Subsidiaries) and/or any Person claiming through
any of them against Seller or any of its post-Closing Affiliates (or any Former
Jones Group Company), and no recourse shall be sought or granted against any of
them, by virtue of or based upon any alleged misrepresentation or inaccuracy in
or breach of any of the representations, warranties or covenants of the Company,
Seller or any other Person set forth or contained in this Agreement, any
certificate, instrument, opinion or other documents of the Company or any other
Person delivered hereunder, the subject matter of this Agreement or the
Disclosure Schedule and the transactions contemplated hereby and thereby, the
business, the ownership, operation, management, use or control of the business
of the Company or any of its Subsidiaries, any of their assets, or any actions
or omissions prior to the Closing except with respect to claims for fraud.
Purchaser hereby agrees to indemnify and hold harmless Seller and each of its
post-Closing Affiliates (and each Former Jones Group Company) from and against
and in respect of any and all losses, liabilities, damages or expenses
(including reasonable legal fees) incurred by Seller or any of its post-Closing
Affiliates (or any Former Jones Group Company) as a result of any such claim
brought or maintained by Purchaser or any of its post-Closing Affiliates
(including, after the Closing, the Company and its Subsidiaries) or any Person
claiming through any of them against Seller or any of its post-Closing
Affiliates (or any Former Jones Group Company) in contravention of this Article
X.
10.3    Other Matters. Purchaser acknowledges and agrees that the agreements
contained in this Article X are an integral part of the transactions
contemplated by this Agreement and that, without these agreements, Seller and
the Company would not enter into this Agreement. For the avoidance of doubt,
after the consummation of the Closing, no party may seek the rescission of the
transactions contemplated by this Agreement. Purchaser acknowledges and agrees
that Seller may enforce the rights of any of its post-Closing Affiliates (and/or
any Former Jones Group Company) hereunder.
ARTICLE XI
TERMINATION OF AGREEMENT


11.1    Termination. This Agreement may be terminated at any time prior to the
Closing only as follows:
(a)by the mutual written consent of Seller and Purchaser;
(b)by Purchaser, if there has been a material breach by the Company or Seller of
any covenant, representation or warranty of the Company or Seller (as
applicable) contained in this Agreement which has prevented the satisfaction of
any condition in Article VIII to the obligations

60

--------------------------------------------------------------------------------




of Purchaser at the Closing and such breach has not been waived by Purchaser or
cured by the Company or Seller within twenty (20) days after the Company's or
Seller's receipt of written notice thereof from Purchaser; provided that the
right of termination pursuant to this Section 11.1(b) shall not be available to
Purchaser at any time that Purchaser has violated or is in breach of any
covenant, representation or warranty of Purchaser hereunder if such breach has
prevented satisfaction of the Company's and Seller's conditions to Closing
hereunder and has not been waived by Seller or, if capable of cure, has not been
cured by Purchaser;
(c)by Seller, if there has been a material breach by Purchaser of any covenant,
representation or warranty contained of Purchaser in this Agreement which has
prevented the satisfaction of any condition in Article IX to the obligations of
Seller and the Company at the Closing and such breach has not been waived by
Seller or cured by Purchaser within twenty (20) days after Purchaser's receipt
of written notice thereof from Seller or the Company; provided that the right of
termination pursuant to this Section 11.1(c) shall not be available to Seller at
any time that the Company or Seller have violated or are in breach of any
covenant, representation or warranty of the Company or Seller (as applicable)
hereunder if such breach has prevented satisfaction of Purchaser's conditions to
Closing hereunder and has not been waived by Purchaser or, if capable of cure,
has not been cured by the Company and/or Seller; provided further, that the
failure of Purchaser to deliver all or any portion of the Aggregate Purchase
Price as required hereunder shall not be subject to cure hereunder unless
otherwise agreed to in writing by Seller;
(d)by Purchaser if the Closing has not occurred on or before May 25, 2015 (the
"Termination Date"); provided that Purchaser shall not be entitled to terminate
this Agreement pursuant to this Section 11.1(d) if Purchaser's breach of this
Agreement has prevented the consummation of the transactions contemplated
hereby;
(e)by Seller if the Closing has not occurred on or before the Termination Date;
provided that Seller shall not be entitled to terminate this Agreement pursuant
to this Section 11.1(e) if (i) the Company's or Seller's breach of this
Agreement has prevented the consummation of the transactions contemplated hereby
or (ii) Seller has not filed (or caused to have been filed) with the applicable
Governmental Authority all 2014 Company Income Tax Returns prior to the
Termination Date; provided that if Seller thereafter files (or causes to be
filed) following the Termination Date all 2014 Company Income Tax Returns,
Seller shall be entitled to terminate this Agreement pursuant to this Section
11.1(e) any time after five (5) Business Days following the filing of the 2014
Company Income Tax Returns;
(f)by Purchaser, if all of the conditions set forth in Article IX have been
satisfied (other than those conditions that by their nature cannot be satisfied
other than at the Closing, but which conditions could be satisfied (and would be
satisfied) if the Closing were to occur on such date) and Seller fails to
consummate the transactions contemplated by this Agreement on the date the
Closing should have occurred pursuant to Section 2.5 and Purchaser stood ready
and willing to consummate on that date the transactions contemplated by this
Agreement to occur at the Closing; or
(g)by Seller, if all of the conditions set forth in Article VIII have been
satisfied (other than those conditions that by their nature cannot be satisfied
other than at the Closing, but which conditions could be satisfied (and would be
satisfied) if the Closing were to occur on such date) and Purchaser fails to
consummate the transactions contemplated by this Agreement on the

61

--------------------------------------------------------------------------------




date the Closing should have occurred pursuant to Section 2.5 and the Company
and Seller stood ready and willing to consummate on that date the transactions
contemplated by this Agreement to occur at the Closing.
The party desiring to terminate this Agreement pursuant to clauses (b), (c),
(d), (e), (f) or (g) of this Section 11.1 shall give written notice of such
termination to the other parties hereto.
11.2    Survival After Termination.
(a)In the event of termination of this Agreement by either Purchaser or Seller
as provided in Section 11.1 above, this Agreement (and the provisions hereof)
shall immediately become void and of no further force and effect (other than
Section 6.2(c), this Section 11.2, Article XII and the Confidentiality
Agreement, each of which shall survive the termination of this Agreement and
shall be enforceable by the parties to this Agreement), and there shall be no
liability on the part of any of Purchaser, Seller or the Company to one another
or with respect to the transactions contemplated by this Agreement, except (x)
that no such termination shall relieve any party hereto from liability for any
Willful Breach (as defined below) by such party of any of its representations,
warranties, covenants or agreements set forth in this Agreement prior to the
time of such termination, (y) as provided above, with respect to Section 6.2(c),
this Section 11.2, Article XII and the Confidentiality Agreement, each of which
shall survive the termination of this Agreement and shall be enforceable by the
parties to this Agreement and (z) in the case of Purchaser, any failure to have
sufficiently available funds for the consummation of the transactions
contemplated hereby or to pay all or any portion of the Aggregate Purchase
Price. Notwithstanding any provision herein to the contrary, if the transactions
contemplated by this Agreement shall be terminated for any reason, (a) Purchaser
shall, at Seller’s request, return or destroy all documents and other material
received from any of the Company, Seller and/or any of their respective
representatives relating to the Company, any of its Affiliates, any of their
respective businesses and/or any of the transactions contemplated hereby,
whether so obtained before or after the execution of this Agreement and (b) all
confidential information received by Purchaser or any of its Affiliates or
representatives with respect to or relating to Seller, and/or any of its
representatives relating to the Company, any of its Affiliates, any of their
respective businesses and/or any of the transactions contemplated hereby shall
be treated as strictly confidential in accordance with the Confidentiality
Agreement. For purposes of this Agreement, "Willful Breach" means a material
breach by a party to this Agreement of any of its representations, warranties,
covenants or other agreements set forth in this Agreement that is a consequence
of an act or failure to act by such breaching party with the actual knowledge of
such party that the taking of such act or failure to take such act by such party
would cause a material breach by such party of any such representation,
warranty, covenant or other agreement of such party set forth in this Agreement.
(b)For the avoidance of doubt and without limiting the Company's and Seller's
rights under this Section 11.2, for all purposes of this Article XI, the failure
of Purchaser to make the payment of the Aggregate Purchase Price when required
shall be deemed a material and Willful Breach of this Agreement by Purchaser
that is not capable of cure and that has prevented consummation of the
transactions contemplated hereby. Notwithstanding this Section 11.2 or anything
else in this Agreement, Purchaser affirms that it is not a condition to the
Closing or to any

62

--------------------------------------------------------------------------------




of its other obligations under this Agreement that Purchaser obtain financing
for or related to any of the transactions contemplated hereby.


ARTICLE XII
MISCELLANEOUS
12.1    Press Releases and Communications. The Company, Seller and Purchaser
agree that, from the date hereof through the Closing Date, no public release or
announcement concerning the transactions contemplated hereby shall be issued or
made by or on behalf of any party without the prior consent of the other
parties, unless required by law or the rule of any securities exchange upon
which any party's common stock may be listed, in which case Purchaser and Seller
shall have the right to review and comment upon such press release or public
announcement prior to its issuance, making or publication; provided that,
notwithstanding the foregoing, Seller, the Company and its Subsidiaries may make
announcements from time to time to their respective employees, customers,
suppliers and other business relations to the extent the Company or Seller
reasonably determines in good faith that such announcement is necessary or
desirable, provided that Seller shall notify Purchaser in advance prior to any
such announcement and consider in good faith any comments provided by Purchaser.
Notwithstanding the foregoing, Purchaser and Seller shall cooperate to prepare a
joint press release to be issued on the Closing Date and, only if required
pursuant to the rule of any securities exchange on which Purchaser’s or any of
its Affiliates’ common stock may be listed, a joint press release to be issued
upon the execution and delivery of this Agreement by the parties. Seller, the
Company and Purchaser agree to keep the terms of this Agreement confidential,
except to the extent required by applicable law or the rule of any securities
exchange on which any party's common stock may be listed or for financial
reporting purposes and except that the parties may disclose such terms to their
respective employees, accountants, advisors and other representatives as
necessary in connection with the ordinary conduct of their respective businesses
(so long as such Persons agree to or are bound by contract to keep the terms of
this Agreement confidential).
12.2    Expenses. Except as otherwise set forth in this Agreement, each of the
parties hereto shall be solely responsible for and shall bear all of its own
costs and expenses incident to its obligations under and in respect of this
Agreement and the transactions contemplated hereby, including, but not limited
to, any such costs and expenses incurred by any party hereto in connection with
the negotiation, preparation and performance of and compliance with the terms of
this Agreement (including the fees and expenses of legal counsel, accountants,
investment bankers or other representatives and consultants), regardless of
whether the transactions contemplated hereby are consummated; provided that if
the Closing occurs, Purchaser shall pay or cause to be paid all of the Company
Transaction Expenses as set forth in Section 2.4(b) hereof (which are deducted
(without duplication of amounts) from the Aggregate Purchase Price as provided
in Section 2.2 hereof). Notwithstanding any provision of this Agreement to the
contrary, Purchaser shall pay (x) all costs incurred by Purchaser in connection
with any filing required under the HSR Act or any foreign competition filing and
(y) all filing fees in connection with any filing required under the HSR Act or
any foreign competition filing.

63

--------------------------------------------------------------------------------




12.3    Governing Law; Jurisdiction; Waiver of Jury Trial.
(a)All matters relating to the interpretation, construction, validity and
enforcement of this Agreement shall be governed by and construed in accordance
with the domestic laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than the State of New York.
(b)Except as otherwise expressly provided in this Agreement, any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any New York State or Federal court sitting in the
Borough of Manhattan in New York, New York, and each of the parties hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 12.11 shall be deemed effective service of process on such
party.
(c)EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE
PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.3(c).
12.4    Binding Effect; Assignment; Third Party Beneficiaries. This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns;
provided that no party hereto may assign, delegate or otherwise transfer
(including by operation of law) any of such party's rights or obligations under
this Agreement without the prior written consent of Seller and Purchaser;
provided that Purchaser shall be entitled to assign, upon prior written notice
to Seller, its rights under this Agreement to any of its Affiliates or for
collateral security purposes to any lender providing financing to Purchaser, it
being agreed that if Purchaser makes any such assignment, Purchaser shall remain
fully liable under this Agreement (including with respect to all of its
obligations hereunder) notwithstanding any such assignment. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties hereto or their respective successors and permitted
assigns, any rights, remedies or liabilities under or by reason of this
Agreement, other than the third party

64

--------------------------------------------------------------------------------




beneficiaries enumerated in this Agreement, including those set forth in Section
6.7 (Intercompany Arrangements), Section 7.2 (Indemnification and Insurance),
Section 7.9 (Guarantees and other Credit Support), Article X (No Survival;
Waiver) and Section 11.2 (Survival After Termination), each of which is intended
to be for the benefit of the Persons covered thereby or to be paid thereunder
and may be enforced by such Persons.
12.5    Amendment and Waiver. Except as otherwise provided herein, any provision
of this Agreement may be amended or waived only in a writing signed by Purchaser
and Seller. No waiver of any provision hereunder or any breach or default
thereof shall extend to or affect in any way any other provision or prior or
subsequent breach or default.
12.6    Interpretation. The table of contents and the section and other headings
and subheadings contained in this Agreement and the exhibits hereto are solely
for the purpose of reference, are not part of the agreement of the parties
hereto, and shall not in any way affect the meaning or interpretation of this
Agreement or any exhibit hereto. All references to days or months shall be
deemed references to calendar days or months, unless indicated to the contrary.
All references to "$" or "dollars" shall be deemed references to United States
dollars. Any reference in this Agreement to wire transfers or other payments
requires payment in dollars of the United States of America unless some other
currency is expressly stated in that reference. Unless the context otherwise
requires, any reference to a "Section," "Exhibit," or "Schedule" shall be deemed
to refer to a section of this Agreement, exhibit to this Agreement or a schedule
to this Agreement, as applicable. The words "hereof," "herein" and "hereunder"
and words of similar import referring to this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement. Whenever the
words "include," "includes" or "including" are used in this Agreement, they
shall be deemed to be followed by the words "without limitation."
12.7    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Person.
12.8    Counterparts. This Agreement may be executed in multiple counterparts
(including by means of telecopy or electronic pdf signature pages), any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same instrument.
12.9    Complete Agreement. This Agreement, including the schedules (including
the Disclosure Schedule), exhibits and certificates referred to herein, and any
documents executed by the parties pursuant hereto or in connection herewith, the
Escrow Agreement and the Confidentiality Agreement, shall constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all other prior agreements and understandings,
written or oral, between the parties or any of their respective Affiliates with
respect to such subject matter.
12.10    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

65

--------------------------------------------------------------------------------




12.11    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted by via telecopy (or other facsimile device) to the number
set out below for such recipient if the sender on the same day sends a
confirming copy of such notice, demand or other communication by a recognized
overnight delivery service (charges prepaid) or (c) one day after deposit with
Federal Express or similar overnight courier service (charges prepaid). Notices,
demands and communications to Purchaser, the Company, and Seller shall, unless
another address is specified in writing, be sent to the addresses indicated
below:
If to Purchaser or, following the Closing, the Company:
 
Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Todd Kahn
Telephone: (212) 629-2228
Facsimile: (212) 629-2352
 
with a copy (which shall not constitute notice or service of process) to:
 
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Brian Mangino
Telephone: (202) 639-7258
Facsimile: (202) 639-7003
 
If to Seller or, prior to the Closing, the Company:
 
Stuart Weitzman Topco LLC
c/o Sycamore Partners Management, L.L.C.
9 West 57th Street, 31st Floor
New York, New York 10019
Attention: Stefan Kaluzny
Peter Morrow
Telephone: (212) 796-8500
Facsimile: (212) 796-8560
 


66

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice or service of process) to:
 
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601
Attention: James P. Faley
Telephone: (312) 558-5600
Facsimile: (312) 558-5700
 
and a copy (which shall not constitute notice or service of process) to:
 
Law Offices of Gary M. Holihan, P.C.
2345 Larkdale Drive
Glenview, IL 60025
Attention: Gary M. Holihan
Telephone: (312) 804-2033
Facsimile: (847) 730-3461



Notwithstanding the foregoing, any party may send any notice, request, demand,
claim, or other communication required or permitted hereunder to the intended
recipient at the address set forth above by personal delivery, messenger service
and/or facsimile transmission; provided that no such notice, request, demand,
claim, or other communication will be deemed to have been duly given unless and
until it actually is received by the intended recipient. Any party may change
the address to which notices, requests, demands, claims, and other
communications required or permitted hereunder are to be delivered by giving the
other party(ies) notice in the manner herein set forth.
12.12    Specific Performance. Seller agrees that Purchaser shall have the
right, in addition to any other rights and remedies existing in its favor, to
enforce its rights and the obligations of Seller hereunder not only by an action
or actions for damages but also by an action or actions for specific
performance, injunctive and/or other equitable relief. Furthermore, Purchaser
agrees that Seller shall have the right, in addition to any other rights and
remedies existing in its favor, to enforce its rights and the obligations of
Purchaser hereunder not only by an action or actions for damages but also by an
action or actions for specific performance, injunctive and/or other equitable
relief.
12.13    Disclosure Schedule. The disclosures in the Disclosure Schedule
concerning Seller, the Company and/or any of its Subsidiaries referenced by a
particular Section in this Agreement shall be deemed to have been disclosed with
respect to every other Section in this Agreement to the extent that it is
readily apparent from the face of such disclosure that such disclosure would
apply to such other Sections. The inclusion of information in the Disclosure
Schedule shall not be construed as or constitute an admission or agreement that
a violation, right of termination, default, liability or other obligation of any
kind exists with respect to any item, nor shall it be construed as or constitute
an admission or agreement that such information is material to the Company, any
of

67

--------------------------------------------------------------------------------




its Subsidiaries and/or Seller. In addition, matters reflected in the Disclosure
Schedule are not necessarily limited to matters required by this Agreement to be
reflected in the Disclosure Schedule. Such additional matters are set forth for
informational purposes and do not necessarily include other matters of a similar
nature. Neither the specifications of any dollar amount in any representation,
warranty or covenant contained in this Agreement nor the inclusion of any
specific item in the Disclosure Schedule is intended to imply that such amount,
or higher or lower amounts, or the item so included or other items, are or are
not material, and no party shall use the fact of the setting forth of any such
amount or the inclusion of any such item in any dispute or controversy between
the parties as to whether any obligation, item or matter not described herein or
included in the Disclosure Schedule is or is not material for purposes of this
Agreement or otherwise. Further, neither the specification of any item or matter
in any representation, warranty or covenant contained in this Agreement nor the
inclusion of any specific item in the Disclosure Schedule is intended to imply
that such item or matter, or other items or matters, are or are not in the
ordinary course of business, and no party shall use the fact of setting forth or
the inclusion of any such items or matter in any dispute or controversy
involving any of the parties hereto as to whether any obligation, item or matter
not described herein or included in the Disclosure Schedule is or is not in the
ordinary course of business for purposes of this Agreement.
12.14    Legal Representation; Related Matters. It is acknowledged by each of
the parties hereto that each of the Company and Seller have retained each of
Winston & Strawn LLP ("W&S") and The Law Offices of Gary M. Holihan, P.C.
("GMH") to act as their counsel in connection with the transactions contemplated
hereby and that neither W&S nor GMH has acted as counsel for any other party in
connection with the transactions contemplated hereby and that no other party has
the status of a client of W&S or GMH for conflict of interest or any other
purposes as a result thereof. Purchaser hereby agrees that, in the event that a
dispute arises after the Closing between Purchaser, on the one hand, and Seller
and/or any of its post-Closing Affiliates, on the other hand, W&S and GMH may
represent Seller and/or any of its post-Closing Affiliates in such dispute even
though the interests of Seller and/or its post-Closing Affiliates may be
directly adverse to Purchaser, the Company and/or any of the Company's
Subsidiaries, and even though W&S and/or GMH may have represented the Company or
any of its Subsidiaries in a matter substantially related to such dispute, or
may be handling ongoing matters for Purchaser, the Company or any of its
Subsidiaries. Purchaser further agrees that in the event of such dispute, as to
all communications among each of W&S and GMH and the Company, any of its
Subsidiaries, Seller and/or any of its post-Closing Affiliates to the extent
that they pertain to the transactions contemplated by this Agreement, the
attorney-client privilege and the expectation of client confidence belongs to
Seller and may be controlled by Seller and shall not pass to or be claimed by
Purchaser, the Company or any of the Company's Subsidiaries.
* * * * *





68

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year first above written.
"Company"
 
STUART WEITZMAN INTERMEDIATE LLC
 
Name:
  /s/ Peter Marrow
By:
Peter Morrow
Its:
Vice President and Secretary
 
"Seller"
 
STUART WEITZMAN TOPCO LLC
Name:
  /s/ Peter Marrow
By:
Peter Morrow
Its:
Manager
 
"Purchaser"
 
COACH, INC.
Name:
  /s/ Todd Kahn
By:
Todd Kahn
Its:
Global Affairs Officer, General Counsel & Secretary






69